
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17


EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

COMFORT SYSTEMS USA, INC.,

as Borrower

and

BANK OF TEXAS NA,

as Administrative Agent

HIBERNIA NATIONAL BANK,

as Documentation Agent

HIBERNIA SOUTHCOAST CAPITAL, INC.,

as Arranger

and

CERTAIN FINANCIAL INSTITUTIONS

as Lenders

$50,000,000


December 31, 2003

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
  Page

--------------------------------------------------------------------------------

ARTICLE I—Definitions and References   1   Section 1.1 Defined Terms   1  
Section 1.2 Exhibits and Schedules; Additional Definitions   15   Section 1.3
Amendment of Defined Instruments   15   Section 1.4 References and Titles   16  
Section 1.5 Calculations and Determinations   16   Section 1.6 Joint
Preparation; Construction of Indemnities and Releases   16
ARTICLE II—The Loans and Letters of Credit
 
17   Section 2.1 Commitments to Lend; Notes   17   Section 2.2 Requests for
Revolving Loans   17   Section 2.3 Continuations and Conversions of Existing
Loans   18   Section 2.4 Use of Proceeds   19   Section 2.5 Interest Rates and
Fees; Payment Dates   19   Section 2.6 Optional Prepayments and Voluntary
Reduction of Commitment   20   Section 2.7 Mandatory Prepayments   21   Section
2.8 Borrowing Base   22   Section 2.9 Letters of Credit   22   Section 2.10
Requesting Letters of Credit   22   Section 2.11 Reimbursement and
Participations   22   Section 2.12 Letter of Credit Fees   24   Section 2.13 No
Duty to Inquire   24   Section 2.14 LC Collateral   25
ARTICLE III—Payments to Lenders
 
27   Section 3.1 General Procedures   27   Section 3.2 Capital Reimbursement  
28   Section 3.3 Increased Cost of Eurodollar Loans or Letters of Credit   28  
Section 3.4 Illegality   29   Section 3.5 Funding Losses   29   Section 3.6
Reimbursable Taxes   30   Section 3.7 Alternative Rate of Interest   31  
Section 3.8 Change of Applicable Lending Office; Replacement of Lenders   31
ARTICLE IV—Conditions Precedent to Lending
 
33   Section 4.1 Documents to be Delivered   33   Section 4.2 Additional
Conditions Precedent   34        


i

--------------------------------------------------------------------------------


ARTICLE V—Representations and Warranties
 
35   Section 5.1 No Default   35   Section 5.2 Organization and Good Standing  
35   Section 5.3 Authorization   35   Section 5.4 No Conflicts or Consents   35
  Section 5.5 Enforceable Obligations   35   Section 5.6 Initial Financial
Statements   36   Section 5.7 Other Obligations and Restrictions   36   Section
5.8 Full Disclosure   36   Section 5.9 Litigation   36   Section 5.10 Labor
Disputes and Acts of God   36   Section 5.11 ERISA Plans and Liabilities   37  
Section 5.12 Environmental and Other Laws   37   Section 5.13 Names and Places
of Business   37   Section 5.14 Subsidiaries   38   Section 5.15 Government
Regulation   38   Section 5.16 Insider   38   Section 5.17 Solvency   38  
Section 5.18 Tax Shelter Regulations   38   Section 5.19 Title to Properties;
Licenses   38   Section 5.20 Regulation U   38
ARTICLE VI—Affirmative Covenants of Borrower
 
39   Section 6.1 Payment and Performance   39   Section 6.2 Books, Financial
Statements and Reports   39   Section 6.3 Other Information and Inspections   40
  Section 6.4 Notice of Material Events and Change of Address   40   Section 6.5
Maintenance of Properties   41   Section 6.6 Maintenance of Existence and
Qualifications   41   Section 6.7 Payment of Taxes   41   Section 6.8 Insurance
  41   Section 6.9 Performance on Borrower's Behalf   42   Section 6.10 Interest
  42   Section 6.11 Compliance with Law   42   Section 6.12 Environmental
Matters; Environmental Reviews   42   Section 6.13 Intentionally Left Blank   43
  Section 6.14 Bank Accounts; Offset   43   Section 6.15 Guaranties of
Borrower's Subsidiaries   43   Section 6.16 Agreement to Deliver Security
Documents   44   Section 6.17 Clean-up Period   44   Section 6.18 Disposition of
Air Solutions   44        

ii

--------------------------------------------------------------------------------


ARTICLE VII—Negative Covenants of Borrower
 
45   Section 7.1 Indebtedness   45   Section 7.2 Limitation on Liens   45  
Section 7.3 Hedging Contracts   45   Section 7.4 Limitation on Mergers,
Issuances of Securities   46   Section 7.5 Limitation on Sales of Property   46
  Section 7.6 Limitation on Dividends and Redemptions   46   Section 7.7
Limitation on Investments and New Businesses   46   Section 7.8 Intentionally
Omitted   46   Section 7.9 Transactions with Affiliates   46   Section 7.10
Prohibited Contracts   47   Section 7.11 Financial Covenants   47   Section 7.12
Indemnity Agreement   47
ARTICLE VIII—Events of Default and Remedies
 
48   Section 8.1 Events of Default   48   Section 8.2 Remedies   50   Section
8.3 Application of Proceeds after Acceleration   50
ARTICLE IX—Administrative Agent
 
51   Section 9.1 Appointment and Authority   51   Section 9.2 Exculpation,
Administrative Agent's Reliance, Etc.   51   Section 9.3 Credit Decisions   52  
Section 9.4 Indemnification   52   Section 9.5 Rights as Lender   52   Section
9.6 Sharing of Set-Offs and Other Payments   53   Section 9.7 Investments   53  
Section 9.8 Benefit of Article IX   53   Section 9.9 Resignation   54   Section
9.10 Notice of Default   54   Section 9.11 Co-Administrative Agents   54
ARTICLE X—Miscellaneous
 
55   Section 10.1 Waivers and Amendments; Acknowledgments   55   Section 10.2
Survival of Agreements; Cumulative Nature   57   Section 10.3 Notices   57  
Section 10.4 Payment of Expenses; Indemnity   57   Section 10.5 Joint and
Several Liability; Parties in Interest; Assignments   59   Section 10.6
Confidentiality   60   Section 10.7 Governing Law; Submission to Process   61  
Section 10.8 Limitation on Interest   61   Section 10.9 Termination; Limited
Survival   62   Section 10.10. Severability   62   Section 10.11 Counterparts;
Fax   62   Section 10.12 Intentionally Omitted   63   Section 10.13 Waiver of
Jury Trial, Punitive Damages, etc.   63   Section 10.14 Procedure for Increases
and Addition of New Lenders   63   Section 10.15 Amendment and Restatement   63

iii

--------------------------------------------------------------------------------


Schedules and Exhibits:


Pricing Schedule

Exhibit 2.1(a)—   Term Note Exhibit 2.1(b)—   Revolving Note Exhibit 2.2(b)  
Borrowing Notice Exhibit 2.3(c)   Continuation/Conversion Notice Exhibit 2.8  
Borrowing Base Certificate Exhibit 2.10   Letter of Credit Application and
Agreement Exhibit 4.1(g)(i)   Opinion of Bracewell & Patterson, L.L.P., Counsel
for Restricted Persons Exhibit 4.1(g)(ii)   Opinion of William George, In-House
Counsel for Restricted Persons Exhibit 6.2(b)   Certificate Accompanying
Financial Statements Exhibit 10.5   Assignment and Acceptance Agreement
Exhibit 10.14—   Procedure for Increases and Addition of New Lenders
Schedule 1.1(a)
 
Existing Liens Schedule 3.1   Lenders Schedule Schedule 4.1   Security Schedule
Schedule 5—   Disclosure Schedule   Section 5.6           Material Adverse
Effect   Section 5.7           Material Restrictions   Section 5.9  
        Litigation   Section 5.10           Labor Disputes   Section 5.11  
        ERISA Disclosures   Section 5.12           Environmental Disclosures  
Section 5.13           Names and Places of Business   Section 5.14  
        Subsidiaries Schedule 7.1   Existing Indebtedness

iv

--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT


        THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of December 31,
2003, by and among COMFORT SYSTEMS USA, INC., Delaware corporation ("Borrower");
BANK OF TEXAS NA, individually and as Administrative Agent ("Administrative
Agent"); HIBERNIA NATIONAL BANK, as Documentation Agent; and the Lenders
referred to below.

W I T N E S S E T H:

        In consideration of the mutual covenants and agreements contained herein
in consideration of the loans which may hereafter be made by Lenders and the
Letters of Credit which may be made available by LC Issuer to Borrower, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:


ARTICLE I—Definitions and References


        Section 1.1.    Defined Terms.    As used in this Agreement, each of the
following terms has the meaning given to such term in this Section 1.1 or in the
sections and subsections referred to below:

        "Account Debtor" means the Person which is obligated on any Receivable.

        "Adjusted Base Rate" means, on any day, the Base Rate for such day plus
the Base Rate Margin for such day, provided that the Adjusted Base Rate charged
by any Person shall never exceed the Highest Lawful Rate.

        "Adjusted Borrowing Base" means the Borrowing Base plus the face amount
of all outstanding Letters of Credit.

        "Adjusted Eurodollar Rate" means, for any Eurodollar Loan for any day
during any Interest Period therefor, the rate per annum equal to the sum of
(a) the Eurodollar Margin for such day plus (b) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) determined by Administrative
Agent to be equal to the quotient obtained by dividing (i) the Eurodollar Rate
for such Eurodollar Loan for such Interest Period by (ii) 1 minus the Reserve
Requirement for such Eurodollar Loan for such Interest Period, provided that no
Adjusted Eurodollar Rate charged by any Person shall ever exceed the Highest
Lawful Rate. The Adjusted Eurodollar Rate for any Eurodollar Loan shall change
whenever the Eurodollar Margin or the Reserve Requirement changes.

        "Administrative Agent" means Bank of Texas NA, as Administrative Agent
hereunder, and its successors in such capacity.

        "Affiliate" means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be "controlled by" any other Person if such other Person possesses,
directly or indirectly, power

        (a)   to vote 20% or more of the securities or other equity interests
(on a fully diluted basis) having ordinary voting power for the election of
directors, the managing general partner or partners or the managing member or
members; or

        (b)   to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

        "Aggregate Commitment" means the aggregate of all Lenders' Revolving
Loan Commitments and Term Loan Commitments, as such Commitments may be reduced,
amortized or adjusted from time to time in accordance with this Agreement.

        "Agreement" means this Amended and Restated Credit Agreement.

        "Air Solutions" means Air Solutions USA, Inc. a Delaware corporation.

--------------------------------------------------------------------------------


        "Applicable Lending Office" means, with respect to each Lender, such
Lender's Domestic Lending Office in the case of Base Rate Loans and such
Lender's Eurodollar Lending Office in the case of Eurodollar Loans.

        "Arranger" means Hibernia Southcoast Capital, Inc., a Louisiana
corporation.

        "Asset Disposition" means the disposition whether by sale, lease,
transfer, loss, damage, destruction, casualty, condemnation or otherwise of any
of the following: (a) any of the Equity or ownership interest of any Subsidiary
of Borrower; or (b) any or all of the assets of Borrower or any of its
Subsidiaries other than sales of inventory in the ordinary course of business.

        "Assignment and Acceptance" means the agreement contemplated by
Section 10.5.

        "Assignment of Prior Credit Documents" means (i) the Assignment
Agreements each dated as of the Closing Date and executed by General Electric
Capital Corporation and Regions Bank,; and (ii) the Assignment of Liens and
Resignation and Appointment of Agent, L/C Issuer and Swing Line Lender, each
dated as of the Closing Date and executed by General Electric Capital
Corporation, as agent under the Prior Credit Agreement and each of the lenders
thereto in favor of Administrative Agent and the other Lender Parties.

        "Base Rate" means, for any day, the rate per annum equal to the higher
of (a) the Federal Funds Rate for such day plus one-half of one percent (.5%)
and (b) the Prime Rate for such day. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Rate shall be effective on the effective
date of such change in the Prime Rate or Federal Funds Rate. As used in this
definition, "Prime Rate" means the per annum rate of interest established from
time to time by Citibank, N.A. as its prime rate, which rate may not be the
lowest rate of interest charged by Citibank, N.A. to its customers.

        "Base Rate Loan" means a Loan that bears interest at the Adjusted Base
Rate.

        "Base Rate Margin" means on any date, with respect to each Base Rate
Loan, the rate per annum set forth as such on the Pricing Schedule.

        "Basis Point" or "bps" means one one-hundredth of one percent (0.01%).

        "Bonded Receivables" means any Receivable resulting from goods or
services provided to an Account Debtor under a job which is covered by a surety
bond provided by Borrower or its agent, that is secured by assets of any
Restricted Person.

        "Borrower" means Comfort Systems USA, Inc., a Delaware corporation.

        "Borrowing" means a borrowing of new Loans of a single Type (and, in the
case of Eurodollar Loans, with the same Interest Period) pursuant to Section 2.2
or a Continuation or Conversion of existing Loans into a single Type (and, in
the case of Eurodollar Loans, with the same Interest Period) pursuant to
Section 2.3.

        "Borrowing Base" means, at any time of its determination, the lesser of
(a) the aggregate Revolving Loan Commitments of the Lender Parties and (b) an
amount equal to (i) sixty percent 60% of Eligible Receivables, less (ii) the
face amount of all outstanding Letters of Credit; less (iii) the current
outstanding principal amount of the Term Loan.

        "Borrowing Base Certificate" means a report in the form attached hereto
as Exhibit 2.8, appropriately completed, together with the following
attachments: an aging schedule of all trade Receivables of Borrower on a
Consolidated basis as of the date specified in such report, in summary form,
which reflects aging, on an aggregate basis, of such trade Receivables.

        "Borrowing Base Deficiency" has the meaning given to such term in
Section 2.7(b).

2

--------------------------------------------------------------------------------


        "Borrowing Notice" means a written or telephonic request, or a written
confirmation, made by Borrower which meets the requirements of Section 2.2.

        "Business Day" means a day, other than a Saturday or Sunday, on which
commercial banks are open for business with the public in Houston, Harris
County, Texas. Any Business Day in any way relating to Eurodollar Loans (such as
the day on which an Interest Period begins or ends) must also be a day on which,
in the judgment of Administrative Agent, significant transactions in dollars are
carried out in the interbank eurocurrency market.

        "Capital Lease" means a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

        "Capital Lease Obligation" means, with respect to any Person and a
Capital Lease, the amount of the obligation of such Person as the lessee under
such Capital Lease which would, in accordance with GAAP, appear as a liability
on a balance sheet of such Person.

        "Cash Equivalents" means Investments in:

        (a)   marketable obligations, maturing within twelve months after
acquisition thereof, issued or unconditionally guaranteed by the United States
of America or an instrumentality or agency thereof and entitled to the full
faith and credit of the United States of America;

        (b)   demand deposits, and time deposits (including certificates of
deposit) maturing within twelve months from the date of deposit thereof, with
any office of any Lender or with a domestic office of any national or state bank
or trust company which is organized under the Laws of the United States of
America or any state therein, which has capital, surplus and undivided profits
of at least $500,000,000, and whose long term certificates of deposit are rated
at least Aa3 by Moody's or AA- by S & P;

        (c)   repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with any commercial bank meeting the specifications of subsection
(b) above;

        (d)   open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody's or A-1 by S & P;
and

        (e)   money market or other mutual funds substantially all of whose
assets comprise securities of the types described in subsections (a) through
(d) above.

        "Change of Control" means the occurrence of any of the following events:
(a) any Person or two or more Persons acting as a group shall acquire beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Act of 1934, as amended, and including holding
proxies to vote for the election of directors other than proxies held by
Borrower's management or their designees to be voted in favor of Persons
nominated by Borrower's Board of Directors) of 35% or more of the outstanding
voting securities of Borrower, measured by voting power (including both common
stock and any preferred stock or other equity securities entitling the holders
thereof to vote with the holders of common stock in elections for directors of
Borrower) or (b) a majority of the directors of Borrower shall consist of
Persons not nominated by Borrower's Board of Directors (not including as Board
nominees any directors which the Board is obligated to nominate pursuant to
shareholders agreements, voting trust arrangements or similar arrangements).

        "Clean-up Period" means the period of ten (10) consecutive Business Days
during which Borrower is in compliance with Section 6.17.

        "Closing Date" means the date on which all of the conditions precedent
set forth in Section 4.1 and Section 4.2 shall have been satisfied or waived.

3

--------------------------------------------------------------------------------


        "Collateral" means all property of any Restricted Person of any kind
which, under the terms of any Security Document, is subject to or is purported
to be subject to a Lien in favor of Lenders (or in favor of Administrative Agent
for the benefit of Lenders).

        "Commitment" means, for each Lender, its Term Loan Commitment and its
Revolving Loan Commitment.

        "Commitment Fee" shall have the meaning set forth in Section 2.5(c).

        "Commitment Fee Rate" means, on any date, the rate per annum designated
as such and set forth on the Pricing Schedule.

        "Commitment Period" means the period from and including the Closing Date
until the Maturity Date (or, if earlier, the day on which the obligations of
Lenders to make Loans hereunder or the obligations of LC Issuer to issue Letters
of Credit have been terminated or the Notes become due and payable in full).

        "Consolidated" refers to the consolidation of any Person, in accordance
with GAAP, with its properly consolidated subsidiaries. References herein to a
Person's Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

        "Consolidated EBITDA" means, for any Person for any period, the sum of
(a) such Person's Consolidated Net Income during such period, plus (b) all
interest expense which was deducted in determining such Person's Consolidated
Net Income; plus (c) all income taxes which were deducted in determining such
Person's Consolidated Net Income; plus (d) all depreciation and amortization
which were deducted in determining such Person's Consolidated Net Income; plus
(e) other non-cash charges, including non-cash amortization of debt incurrence
costs and net mark-to-market losses. Notwithstanding the forgoing, Borrower and
Lenders hereby stipulate that Consolidated EBITDA for (i) the Fiscal Quarter
ended March 31, 2003 was <$2,843,000>; (ii) the Fiscal Quarter ended June 30,
2003 was $5,730,000; and (iii) the Fiscal Quarter ended September 30, 2003 was
$8,032,000. Beginning with the Fiscal Quarter ending December 31, 2003 and for
each subsequent Fiscal Quarter thereafter, Consolidated EBITDA will be
determined in accordance with the definition above.

        "Consolidated Interest Expense" means, for any Person, for any period
without duplication, all interest paid or accrued during such period on
Indebtedness (including capital lease obligations) excluding amortization of
debt incurrence expenses, original issue discount, and mark-to-market interest
expense.

        "Consolidated Net Income" means, for any Person, for any period, such
Person's Consolidated net income for such period after eliminating earnings or
losses attributable to outstanding minority interests and excluding the net
income of any Person other than a Subsidiary in which such Person has an
ownership interest plus any Goodwill Impairment Charges.

        "Consolidated Tangible Net Worth" means, for any Person, at any time,
(a) all Consolidated assets of such Person which would be shown on its
Consolidated balance sheet prepared as of such time in accordance with GAAP,
other than intangible assets (including patents, copyrights, licenses,
franchises, goodwill, trade names, trade secrets and operating leases), minus
(b) the sum of (i) all amounts which would be shown on such balance sheet as
minority interests in any Subsidiaries of such Person, and (ii) all Consolidated
Liabilities of such Person which would be shown on such balance sheet, adjusted
by treating as Liabilities rather than equity all capital stock and other equity
securities which such Person would be required to purchase, redeem or otherwise
acquire at the election of any holder thereof, upon the passage of time, or upon
the occurrence of any contingency (other than the voluntary election of such
Person to make such purchase, redemption or acquisition).

4

--------------------------------------------------------------------------------


        "Consolidated Total Indebtedness" means, for any Person, as of any date,
the sum of the following (without duplication): (a) all Indebtedness which is
classified as "long-term indebtedness" on a Consolidated balance sheet of such
Person and its Consolidated Subsidiaries prepared as of such date in accordance
with GAAP and any current maturities and other principal amount in respect of
such Indebtedness due within one year but which was classified as "long-term
indebtedness" at the creation thereof, (b) Indebtedness for borrowed money of
such Person and its Consolidated Subsidiaries outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) over a period of more than one year, notwithstanding the
fact that any such borrowing is made within one year of the expiration of such
agreement, and (c) all Indebtedness in respect of Capital Leases of such Person
and its Consolidated Subsidiaries.

        "Continuation" shall refer to the continuation pursuant to Section 2.3
hereof of a Eurodollar Loan as a Eurodollar Loan from one Interest Period to the
next Interest Period.

        "Continuation/Conversion Notice" means a written or telephonic request,
or a written confirmation, made by Borrower which meets the requirements of
Section 2.3.

        "Conversion" shall refer to a conversion pursuant to Section 2.3 or
Article III of one Type of Loan into another Type of Loan.

        "Default" means any Event of Default and any default, event or condition
which would, with the giving of any requisite notices and the passage of any
requisite periods of time, constitute an Event of Default.

        "Default Rate" means, at the time in question (a) with respect to any
Base Rate Loan any other Obligation except as described in the immediately
following clause (b), the rate per annum equal to four percent (4%) above the
Adjusted Base Rate then in effect for such Loan or other Obligation and (b) with
respect to any Eurodollar Loan, the rate per annum equal to four percent (4%)
above the Adjusted Eurodollar Rate then in effect for such Loan or other
Obligation, provided in each case that no Default Rate charged by any Person
shall ever exceed the Highest Lawful Rate.

        "Disclosure Schedule" means Schedule 5 hereto.

        "Distribution" means (a) any dividend or other distribution made by a
Restricted Person on or in respect of any stock, partnership interest, or other
equity interest in such Restricted Person or any other Restricted Person
(including any option or warrant to buy such an equity interest), or (b) any
payment made by a Restricted Person to purchase, redeem, acquire or retire any
stock, partnership interest, or other equity interest in such Restricted Person
or any other Restricted Person (including any such option or warrant).

        "Domestic Lending Office" means, with respect to any Lender, the office
of such Lender specified as its "Domestic Lending Office" below its name on the
signature pages hereto, or such other office as such Lender may from time to
time specify to Borrower and Administrative Agent; with respect to LC Issuer,
the office, branch, or agency through which it issues Letters of Credit; and,
with respect to Administrative Agent, the office, branch, or agency through
which it administers this Agreement.

        "Eligible Receivables" means all trade Receivables less any Bonded
Receivables and (ii) less reserves or allowances for doubtful accounts.

        "Eligible Transferee" means a Person which either (a) is a Lender or an
Affiliate of a Lender, or (b) is consented to as an Eligible Transferee by
Administrative Agent and, so long as no Default or Event of Default is
continuing, by Borrower, which consents in each case will not be unreasonably
withheld (provided that no Person organized outside the United States may be an
Eligible Transferee if Borrower would be required to pay withholding taxes on
interest or principal owed to such Person).

5

--------------------------------------------------------------------------------


        "Environmental Laws" means any and all Laws relating to the environment
or to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

        "Equity" means shares of capital stock or a partnership, profits,
capital, member or other equity interest, or options, warrants or any other
rights to substitute for or otherwise acquire the capital stock or a
partnership, profits, capital, member or other equity interest of any Person.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statutes or statute, together with
all rules and regulations promulgated with respect thereto.

        "ERISA Affiliate" means each Restricted Person and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with such Restricted Person,
are treated as a single employer under Section 414 of the Internal Revenue Code.

        "ERISA Plan" means any employee pension benefit plan subject to Title IV
of ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.

        "Eurodollar Lending Office" means, with respect to any Lender, the
office of such Lender specified as its "Eurodollar Lending Office" below its
name on the signature pages hereto (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Lender as such Lender may
from time to time specify to Borrower and Administrative Agent.

        "Eurodollar Loan" means a Loan that bears interest at the Adjusted
Eurodollar Rate.

        "Eurodollar Margin" means, on any date, with respect to each Eurodollar
Loan, the rate per annum set forth on the Pricing Schedule.

        "Eurodollar Rate" means, for any Eurodollar Loan within a Borrowing and
with respect to the related Interest Period therefor, (a) the interest rate per
annum (carried out to the fifth decimal place) equal to the rate determined by
the Administrative Agent to be the offered rate that appears on the page of the
Telerate Screen that displays an average British Bankers Association Interest
Settlement Rate (such page currently being page number 3750) for deposits in
U.S. dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or (b) in the event the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried out to the fifth decimal place) equal to
the rate determined by the Administrative Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in U.S. dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or (c) in the event the rates
referenced in the preceding subsections (a) and (b) are not available, the rate
per annum determined by the Administrative Agent as the rate of interest at
which deposits in U.S. dollars (for delivery on the first day of such Interest
Period) in same day funds in the approximate amount of the applicable Eurodollar
Loan and with a term equivalent to such Interest Period would be offered by its
London branch to major banks in the offshore U.S. dollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period.

        "Event of Default" has the meaning given to such term in Section 8.1.

6

--------------------------------------------------------------------------------


        "Federal Funds Rate" means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of one percent) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (a) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate quoted to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

        "Fiscal Quarter" means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.

        "Fiscal Year" means a twelve-month period ending on December 31 of any
year.

        "GAAP" means those generally accepted accounting principles and
practices which are recognized as such by the Financial Accounting Standards
Board (or any generally recognized successor) and which, in the case of
Restricted Persons and their Consolidated Subsidiaries, are applied for all
periods after the date hereof in a manner consistent with the manner in which
such principles and practices were applied to the Initial Financial Statements.
If any change in any accounting principle or practice is required by the
Financial Accounting Standards Board (or any such successor) in order for such
principle or practice to continue as a generally accepted accounting principle
or practice, all reports and financial statements required hereunder with
respect to any Restricted Person or with respect to any Restricted Person and
its Consolidated Subsidiaries may be prepared in accordance with such change,
but all calculations and determinations to be made hereunder may be made in
accordance with such change only after notice of such change is given to each
Lender, and Required Lenders and Administrative Agent agree to such change
insofar as it affects the accounting of such Restricted Person and its
Consolidated Subsidiaries.

        "Goodwill Impairment Charges" means accounting charges resulting from
the write-up or write-down of acquired goodwill and other intangible assets in
accordance with FAS 142.

        "Guarantor" means any Person who has guaranteed some or all of the
Obligations pursuant to a Guaranty listed on Schedule 4.1 or any other Person
who has guaranteed some or all of the Obligations and who has been accepted by
Administrative Agent as a Guarantor or any Subsidiary of Borrower which now or
hereafter executes and delivers a Guaranty to Administrative Agent pursuant to
Section 6.15.

        "Guaranty" means that certain Amended and Restated Guaranty dated of
even date herewith, executed by each Guarantor in favor of the Administrative
Agent, for the ratable benefit of the Lenders, as it may be amended or modified
and in effect from time to time.

        "Hazardous Materials" means any substances regulated under any
Environmental Law, whether as pollutants, contaminants, or chemicals, or as
industrial, toxic or hazardous substances or wastes, or otherwise.

        "Hedging Contract" means (a) any agreement providing for options, swaps,
floors, caps, collars, forward sales or forward purchases involving interest
rates, commodities or commodity prices, equities, currencies, bonds, or indexes
based on any of the foregoing, (b) any option, futures or forward contract
traded on an exchange, and (c) any other derivative agreement or other similar
agreement or arrangement.

7

--------------------------------------------------------------------------------


        "Highest Lawful Rate" means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations. All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.

        "Immaterial Subsidiary" means one or more Subsidiaries with aggregate
gross assets of less than $250,000.

        "Indebtedness" of any Person means obligations in any of the following
categories:

        (a)   debt for borrowed money;

        (b)   an obligation to pay the deferred purchase price of property or
services;

        (c)   obligations evidenced by a bond, debenture, note or similar
instrument;

        (d)   Off-Balance Sheet Liabilities;

        (e)   obligations arising under Hedging Contracts (on a net basis to the
extent netting is provided for in the applicable Hedging Contract);

        (f)    Capital Lease Obligations;

        (g)   obligations arising under conditional sales or other title
retention agreements;

        (h)   obligations owing under direct or indirect guaranties of
Indebtedness of any other Person or otherwise constituting obligations to
purchase or acquire or to otherwise protect or insure a creditor against loss in
respect of Indebtedness of any other Person (such as obligations under working
capital maintenance agreements, agreements to keep-well, or agreements to
purchase Indebtedness, assets, goods, securities or services), but excluding
endorsements in the ordinary course of business of negotiable instruments in the
course of collection;

        (i)    obligations to purchase or redeem securities or other property,
if such obligations arise out of or in connection with the sale or issuance of
the same or similar securities or property (for example, repurchase agreements,
mandatorily redeemable preferred stock and sale/leaseback agreements);

        (j)    obligations with respect to letters of credit or applications or
reimbursement agreements therefore; or

        (k)   obligations with respect to banker's acceptances.

provided, however, that the "Indebtedness" of any Person shall not include
obligations that were incurred by such Person to vendors, suppliers, or other
Persons providing goods and services for use by such Person in the ordinary
course of its business.

        "Indemnity Agreement" means that certain Underwriting, Indemnity, and
Security Agreement dated October 23, 2003 among Borrower, the other Restricted
Persons and the Surety.

        "Initial Financial Statements" means (a) the audited annual Consolidated
financial statements of Borrower dated as of December 31, 2002, and (b) the
unaudited quarterly Consolidated financial statements of Borrower dated as of
September 30, 2003.

        "Intercreditor Agreement" means that certain Intercreditor Agreement
dated October 23, 2003 between the Surety and the Prior Agent.

8

--------------------------------------------------------------------------------

        "Interest Payment Date" means (a) with respect to each Base Rate Loan,
the first Business Day of each Fiscal Quarter; and (b) with respect to each
Eurodollar Loan, the last day of the Interest Period that is applicable thereto
and, if such Interest Period is greater than three months in length, than the
first Business Day of each Fiscal Quarter shall also be an Interest Payment Date
for each such Eurodollar Loan.

        "Interest Period" means, with respect to each Eurodollar Loan, the
period specified in the Borrowing Notice or Continuation/Conversion Notice
applicable to such Eurodollar Loan, beginning on and including the date
specified in such Borrowing Notice or Continuation/Conversion Notice (which must
be a Business Day), and ending one, two, three, and six months thereafter, as
Borrower may elect in such notice; provided that: (a) any Interest Period which
would otherwise end on a day which is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (b) any Interest Period which begins on the last
Business Day in a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day in a calendar month; and (c) notwithstanding
the foregoing, any Interest Period which would otherwise end after the last day
of the Commitment Period shall end on the last day of the Commitment Period (or,
if the last day of the Commitment Period is not a Business Day, on the next
preceding Business Day).

        "Internal Revenue Code" means the United States Internal Revenue Code of
1986, as amended from time to time and any successor statute or statutes,
together with all rules and regulations promulgated with respect thereto.

        "Investment" means any investment, made directly or indirectly, in any
Person, whether by purchase, acquisition of equity interests, indebtedness or
other obligations or securities or by extension of credit, loan, advance,
capital contribution or otherwise and whether made in cash, by the transfer of
property, or by any other means.

        "Law" means any statute, law, regulation, ordinance, rule, treaty,
judgment, order, decree, permit, concession, franchise, license, agreement or
other governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof. Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

        "LC Application" means any application for a Letter of Credit hereafter
made by Borrower to LC Issuer.

        "LC Collateral" has the meaning given to such term in Section 2.14(a).

        "LC Conditions" has the meaning given to such term in Section 2.10.

        "LC Issuer" means Hibernia National Bank in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity.
Administrative Agent may, with the consent of Borrower and the Lender in
question, appoint any Lender hereunder as an LC Issuer in place of or in
addition to Hibernia National Bank.

        "LC Obligations" means, at the time in question, the sum of all Matured
LC Obligations plus the maximum amounts which LC Issuer might then or thereafter
be called upon to advance under all Letters of Credit then outstanding.

        "Lender Hedging Obligations" means Indebtedness to a Lender Party
arising out of any Hedging Contract permitted under Section 7.3.

        "Lender Parties" means Administrative Agent, Documentation Agent, LC
Issuer, and all Lenders.

9

--------------------------------------------------------------------------------


        "Lenders" means each signatory hereto (other than Borrower and any
Restricted Person that is a party hereto), including the Term Lenders and the
Revolving Lenders, and the successors of each such party as Lender hereunder
pursuant to Section 10.5.

        "Lenders Schedule" means Schedule 3.1 hereto.

        "Letter of Credit" means any letter of credit issued by LC Issuer
hereunder at the application of Borrower.

        "Liabilities" means, as to any Person, all liabilities that would appear
as such on a balance sheet of such Person under GAAP.

        "Lien" means, with respect to any property or assets, any right or
interest therein of a creditor to secure Liabilities owed to it or any other
arrangement with such creditor which provides for the payment of such
Liabilities out of such property or assets or which allows such creditor to have
such Liabilities satisfied out of such property or assets prior to the general
creditors of any owner thereof, including any lien, mortgage, security interest,
pledge, rights of a vendor under any title retention or conditional sale
agreement or lease substantially equivalent thereto, tax lien, mechanic's or
materialman's lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business.

        "Loan Documents" means this Agreement, the Notes, the Security
Documents, the Letters of Credit, the LC Applications, any Hedging Contract to
which Borrower and any Lender are a party, the Intercreditor Agreement and all
other agreements, certificates, documents, instruments and writings at any time
delivered in connection herewith or therewith (exclusive of term sheets and
commitment letters).

        "Loans" means the Term Loans and the Revolving Loans as otherwise
described in Section 2.1.

        "Margin Stock" means margin stock, as such term is defined in
Regulation U promulgated by the Board of Governors of the Federal Reserve
System.

        "Material Adverse Change" means a material and adverse change, from the
state of affairs presented in the Initial Financial Statements or as represented
or warranted in any Loan Document, to (a) Borrower's Consolidated financial
condition, (b) Borrower's Consolidated business, assets, operations or
properties, considered as a whole, (c) Borrower's ability to timely pay the
Obligations, or (d) the enforceability of the material terms of any Loan
Documents.

        "Matured LC Obligations" means all amounts paid by LC Issuer on drafts
or demands for payment drawn or made under or purported to be made under any
Letter of Credit and all other amounts due and owing to LC Issuer under any LC
Application for any Letter of Credit, to the extent the same have not been
repaid to LC Issuer (with the proceeds of Loans or otherwise).

        "Maturity Date" means (a) three years from the date hereof in the case
of the Revolving Loans; and (b) five years from the date hereof in the case of
the Term Loans.

        "Maximum Drawing Amount" means at the time in question the sum of the
maximum amounts which LC Issuer might then or thereafter be called upon to
advance under all Letters of Credit which are then outstanding.

        "Moody's" means Moody's Investors Service, Inc., or its successor.

10

--------------------------------------------------------------------------------


        "Net Sales Proceeds" means cash proceeds received by Borrower or any of
its Subsidiaries from any Asset Disposition (including insurance proceeds,
awards of condemnation, and payments under notes or other debt securities
received in connection with any Asset Disposition), net of (a) the costs of such
Asset Disposition (including taxes attributable to such sale, lease or transfer)
and (b) amounts applied to repayment of Indebtedness (other than the
Obligations) secured by a Lien on the asset or property disposed or required to
be repaid in connection with such Asset Disposition.

        "Note(s)" means the Revolving Notes and the Term Notes.

        "Obligations" means all indebtedness, liabilities and obligations,
whether matured or unmatured, liquidated or unliquidated, primary or secondary,
direct or indirect, absolute, fixed or contingent, from time to time owing by
any Restricted Person to any Lender Party under or pursuant to any of the Loan
Documents, including all LC Obligations and any Lender Hedging Obligations.
"Obligation" means any part of the Obligations.

        "Off-Balance Sheet Liability" of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) Synthetic Lease Obligations, or (c) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person (but, for the avoidance of doubt,
excluding any operating leases other than a Synthetic Lease).

        "Percentage Share" means, with respect to any Lender (a) when used in
Section 2.1, 2.2 or 2.5, in any Borrowing Notice or when no Loans are
outstanding hereunder, the percentage set forth opposite such Lender's name on
the signature pages hereto, and (b) when used otherwise, the percentage obtained
by dividing (i) the sum of the unpaid principal balance of such Lender's Loans
at the time in question plus the Matured LC Obligations which such Lender has
funded pursuant to Section 2.11(c) plus the portion of the Maximum Drawing
Amount which such Lender might be obligated to fund under Section 2.11(c), by
(ii) the sum of the aggregate unpaid principal balance of all Loans at such time
plus the aggregate amount of LC Obligations outstanding at such time.

        "Permitted Acquisition" means a transaction which has been approved by
the Lenders by which Borrower, a newly formed Subsidiary that is a Restricted
Person, or an existing Subsidiary that is a Restricted Person may acquire all or
substantially all of the assets (by way of an asset acquisition or Equity
acquisition) of any Person.

11

--------------------------------------------------------------------------------



        "Permitted Investments" means:

        (a)   Cash Equivalents;

        (b)   existing Investments described in the Disclosure Schedule;

        (c)   extensions of credit by Restricted Persons to their customers for
buying goods and services in the ordinary course of business or to another
Restricted Person in the ordinary course of business;

        (d)   extensions of credit among Restricted Persons which are
subordinated to the Obligations upon terms and conditions satisfactory to
Required Lenders and Managing Agents in their sole and absolute discretion; and

        (e)   Investments not described in subsections (a) through (d) above
which do not (taking into account all Investments of all Restricted Persons)
exceed an aggregate amount of $2,500,000 during any Fiscal Year.

        "Permitted Liens" means:

        (a)   statutory Liens for taxes, assessments or other governmental
charges or levies which are not yet delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;

        (b)   landlords', operators', carriers', warehousemen's, repairmen's,
mechanics', materialmen's, worker's, suppliers or other like Liens, in each case
only to the extent arising in the ordinary course of business and only to the
extent securing obligations (i) which are not delinquent or which are being
contested in good faith by appropriate proceedings; and (ii) for which adequate
reserves have been maintained in accordance with GAAP;

        (c)   zoning restrictions, easements, licenses, and minor defects and
irregularities in title to any real property, so long as such defects and
irregularities do not materially impair the value of such property or the use of
such property for the purposes for which such property is held;

        (d)   pledges or deposits of cash or securities to secure (i) the
performance of bids, trade contracts, leases, statutory obligations and other
obligations of a like nature (excluding appeal bonds) incurred in the ordinary
course of business; or (ii) obligations under worker's compensation,
unemployment insurance, social security, or public Laws or similar
legislation(excluding Liens arising under ERISA).

        (e)   Liens under the Security Documents;

        (f)    with respect only to property subject to any particular Security
Document, Liens burdening such property which are expressly allowed by such
Security Document;

        (g)   Liens expressly granted pursuant to the provisions of the
Indemnity Agreement and subject to the provisions of the Intercreditor
Agreement;

        (h)   deposits securing, or in lieu of, surety, appeal or customs bonds
in proceedings to which Borrower or any of its Subsidiaries is a party;

        (i)    any attachment or judgment lien not constituting an Event of
Default under Section 8.1;

        (j)    Liens existing on the date hereof and renewals and extensions
thereof, which Liens are set forth on Schedule 1.1(a);

        (k)   Liens securing Indebtedness permitted by Section 7.1(c), provided
that such Liens attach only to the assets financed by such Indebtedness and any
proceeds thereof;

12

--------------------------------------------------------------------------------




        (l)    common law security interests of a surety in the actual proceeds
of a project subject to the underlying surety bond provided by such surety; and

        (m)  inchoate Liens arising under ERISA to secure contingent Liabilities
of Borrower or any of its Subsidiaries.

        "Person" means an individual, corporation, general partnership, limited
partnership, limited liability company, association, joint stock company, trust
or trustee thereof, estate or executor thereof, Tribunal, or any other legally
recognizable entity.

        "Pricing Schedule" means the Schedule attached hereto identified as
such.

        "Prior Agent" means General Electric Credit Corporation, in its capacity
as agent under the Prior Credit Documents.

        "Prior Credit Documents" means that certain Credit Agreement dated
October 11, 2002, as amended from time to time heretofore, among Borrower,
certain of its Subsidiaries, General Electric Credit Corporation, as agent and a
lender thereunder and the other financial institutions party thereto, as
lenders, together with the promissory notes made by Borrower thereunder and any
and all other documents and instruments executed in connection therewith.

        "Prior Indebtedness" means all Indebtedness outstanding under the Prior
Credit Documents on the date hereof.

        "Rating Agency" means either S & P or Moody's.

        "Receivables" means all present and future rights of Borrower or any
Subsidiary of Borrower to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel paper), whether now
existing or hereafter arising and wherever arising and whether or not earned by
performance.

        "Regulation D" means Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect.

        "Required Lenders" means Lenders having aggregate Percentage Shares
equal or exceed sixty-six and two-thirds percent (662/3%).

        "Reserve Requirement" means, at any time, the maximum rate at which
reserves (including any marginal, special, supplemental, or emergency reserves)
are required to be maintained under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against "Eurocurrency liabilities" (as such
term is used in Regulation D). Without limiting the effect of the foregoing, the
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the Adjusted Eurodollar Rate is to be
determined, or (b) any category of extensions of credit or other assets which
include Eurodollar Loans.

        "Restricted Person" means any of Borrower, each Subsidiary of Borrower,
and each Guarantor.

        "Revolving Credit Advance" has the meaning ascribed to it in
Section 2.1(b).

        "Revolving Facility Usage" means, at the time in question, without
duplication, the aggregate principal amount of outstanding Revolving Loans and
LC Obligations at such time.

        "Revolving Lenders" means those Lenders having a Revolving Loan
Commitment.

        "Revolving Loan(s)" means, at any time, the aggregate amount of
Revolving Credit Advances outstanding to Borrower.

13

--------------------------------------------------------------------------------


        "Revolving Loan Commitment" means as to any Lender, the commitment of
such Lender to make its Percentage Share of Revolving Credit Advances or incur
its Percentage Share of Letter of Credit Obligations as set forth on the
signature pages hereto or in the most recent Assignment and Acceptance, if any,
executed by such Lender, as such amount may be adjusted, if at all, from time to
time in accordance with this Agreement.

        "Revolving Notes" has the meaning ascribed to it in Section 2.1(b).

        "S & P" means Standard & Poor's Ratings Services (a division of The
McGraw Hill Companies), or its successor.

        "Scheduled Principal Amortization of Long Term Debt" means the amount of
principal payments on the Term Loan during the preceding twelve-month period.

        "Security Documents" means the instruments listed on Schedule 4.1 and
all other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, guaranties, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore, or hereafter
delivered by any Restricted Person to Administrative Agent in connection with
this Agreement or any transaction contemplated hereby to secure or guarantee the
payment of any part of the Obligations or the performance of any Restricted
Person's other duties and obligations under the Loan Documents.

        "Secured Obligations" means all Obligations.

        "Solvent" means, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including subordinated and contingent
liabilities, of such Person; (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts and liabilities, including
subordinated and contingent liabilities as they become absolute and matured;
(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person's property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
can be reasonably be expected to become an actual or matured liability.

        "Subordinated Debt" means unsecured Indebtedness incurred as so-called
"seller paper" in connection with Permitted Acquisitions and subordinated to the
Obligations in a manner and form reasonably satisfactory to Administrative
Agent, as to the right and time of payment and as to any and all other rights
and remedies thereunder.

        "Subsidiary" means, with respect to any Person, any corporation,
association, partnership, limited liability company, joint venture, or other
business or corporate entity, enterprise or organization which is directly or
indirectly (through one or more intermediaries) controlled by or owned fifty
percent or more by such Person.

        "Surety" means Federal Insurance Company, an Indiana corporation, its
Affiliates and Subsidiaries and their respective co-sureties and reinsurers, and
their respective successors and permitted assigns.

        "Synthetic Lease Obligations" means an arrangement treated as an
operating lease for financial accounting purposes and a financing lease for tax
purposes.

14

--------------------------------------------------------------------------------


        "Termination Event" means (a) the occurrence with respect to any ERISA
Plan of (i) a reportable event described in Section 4043(c)(5) or (6) of ERISA
or (ii) any other reportable event described in Section 4043(c) of ERISA other
than a reportable event not subject to the provision for 30-day notice to the
Pension Benefit Guaranty Corporation pursuant to a waiver by such corporation
under Section 4043(a) or 4043(b)(4) of ERISA, or (b) the withdrawal of any ERISA
Affiliate from an ERISA Plan during a plan year in which it was a "substantial
employer" as defined in Section 4001(a)(2) of ERISA, or (c) the filing of a
notice of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041(c) of ERISA, or (d) the
institution of proceedings to terminate any ERISA Plan by the Pension Benefit
Guaranty Corporation under Section 4042 of ERISA, or (e) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any ERISA Plan.

        "Term Lenders" means those Lenders having Term Loan Commitments.

        "Term Loan Commitment" means as to any Term Lender, the commitment of
such Term Lender to make its Percentage Share of the Term Loans as set forth on
the signature pages hereto or in the most recent Assignment and Acceptance, if
any, executed by such Lender, as such amount may be adjusted from time to time
in accordance with this Agreement.

        "Term Loans" has the meaning ascribed to it in Section 2.1(a).

        "Term Notes" has the meaning ascribed to it in Section 2.1(a).

        "Tribunal" means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States of America or any state, province, commonwealth, nation,
territory, possession, county, parish, town, township, village or municipality,
whether now or hereafter constituted or existing.

        "Type" means, with respect to any Loans, the characterization of such
Loans as either Base Rate Loans or Eurodollar Loans.

        Section 1.2.    Exhibits and Schedules; Additional Definitions.    All
Exhibits and Schedules attached to this Agreement are a part hereof for all
purposes. Reference is hereby made to Schedule 4.1 for the meaning of certain
terms defined therein and used but not defined herein, which definitions are
incorporated herein by reference.

        Section 1.3.    Amendment of Defined Instruments.    Unless the context
otherwise requires or unless otherwise provided herein the terms defined in this
Agreement which refer to a particular agreement, instrument or document also
refer to and include all renewals, extensions, modifications, amendments and
restatements of such agreement, instrument or document, provided that nothing
contained in this section shall be construed to authorize any such renewal,
extension, modification, amendment or restatement.

15

--------------------------------------------------------------------------------


        Section 1.4.    References and Titles.    All references in this
Agreement to Exhibits, Schedules, articles, sections, subsections and other
subdivisions refer to the Exhibits, Schedules, articles, sections, subsections
and other subdivisions of this Agreement unless expressly provided otherwise.
Exhibits and Schedules to any Loan Document shall be deemed incorporated by
reference in such Loan Document. References to any document, instrument, or
agreement (a) shall include all exhibits, schedules, and other attachments
thereto, and (b) shall include all documents, instruments, or agreements issued
or executed in replacement thereof. Titles appearing at the beginning of any
subdivisions are for convenience only and do not constitute any part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions. The words "this Agreement", "this instrument", "herein",
"hereof", "hereby", "hereunder" and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited. The phrases "this section" and "this subsection" and similar phrases
refer only to the sections or subsections hereof in which such phrases occur.
The word "or" is not exclusive, and the word "including" (in its various forms)
means "including without limitation". Pronouns in masculine, feminine and neuter
genders shall be construed to include any other gender, and words in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise requires. Accounting terms have the meanings assigned to
them by GAAP, as applied the accounting entity to which they refer. References
to "days" shall mean calendar days, unless the term "Business Day" is used.
Unless otherwise specified, references herein to any particular Person also
refer to its successors and permitted assigns.

        Section 1.5.    Calculations and Determinations.    All calculations
under the Loan Documents of interest chargeable with respect to Eurodollar Loans
and of fees shall be made on the basis of actual days elapsed (including the
first day but excluding the last) and a year of 360 days. All other calculations
of interest made under the Loan Documents shall be made on the basis of actual
days elapsed (including the first day but excluding the last) and a year of 365
or 366 days, as appropriate. Each determination by a Lender Party of amounts to
be paid under Article III or any other matters which are to be determined
hereunder by a Lender Party (such as any Eurodollar Rate, Adjusted Eurodollar
Rate, Business Day, Interest Period, or Reserve Requirement) shall, in the
absence of manifest error, be conclusive and binding. Unless otherwise expressly
provided herein or unless Required Lenders otherwise consent all financial
statements and reports furnished to any Lender Party hereunder shall be prepared
and all financial computations and determinations pursuant hereto shall be made
in accordance with GAAP.

        Section 1.6.    Joint Preparation; Construction of Indemnities and
Releases.    This Agreement and the other Loan Documents have been reviewed and
negotiated by sophisticated parties with access to legal counsel and no rule of
construction shall apply hereto or thereto which would require or allow any Loan
Document to be construed against any party because of its role in drafting such
Loan Document. All indemnification and release provisions of this Agreement
shall be construed broadly (and not narrowly) in favor of the Persons receiving
indemnification or being released.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

16

--------------------------------------------------------------------------------


ARTICLE II

THE LOANS AND LETTERS OF CREDIT


        Section 2.1.    Commitments to Lend; Notes.    

        (a)    Term Loans.    Each Term Lender agrees, severally and not
jointly, to lend to Borrower in one draw, on the Closing Date, its Percentage
Share of the aggregate amount of $10,000,000 (the "Term Loan"). The Term Loan
shall be evidenced by promissory notes substantially in the form of
Exhibit 2.1(a) made by the Borrower payable to the order of each Term Lender
(each a "Term Note" and, collectively, the "Term Notes"). Each Term Note shall
represent the obligation of Borrower to pay the amount of the applicable Term
Loan Commitment of each Term Lender, together with interest thereon. Accrued
interest on the Term Loan shall be due and payable as provided below. The
principal amount of the Term Loan shall be payable in nineteen consecutive
quarterly installments commencing on April 1, 2004 and continuing on the first
day of each Fiscal Quarter thereafter until the Maturity Date when the remaining
unpaid principal balance shall be paid. Each quarterly principal installment
shall be in the amount of $500,000. All payments received on the Term Loan shall
be applied first to accrued interest and then to principal.

        (b)    Revolving Loans.    Subject to the terms and conditions hereof,
each Revolving Lender agrees, severally and not jointly, to make Revolving Loans
to Borrower upon the request of Borrower from time to time during the Commitment
Period, provided that (a) subject to Sections 3.3, 3.4 and 3.6, Revolving Loans
of the same Type made on the same day shall be made by Revolving Lenders in
accordance with their respective Percentage Shares and as part of the same
Borrowing; (b) after giving effect to such Revolving Loans, the Revolving
Facility Usage does not exceed the Aggregate Commitment then in effect; and
(c) after giving effect to such Revolving Loans, the aggregate amount of all
outstanding Revolving Loans and outstanding Matured LC Obligations shall not
exceed the Borrowing Base. The amount of all Revolving Loans in any Borrowing
must be greater than or equal to $100,000 or must equal the remaining
availability under the Borrowing Base. The obligation of Borrower to repay to
each Revolving Lender the aggregate amount of all Revolving Loans made by such
Revolving Lender, together with interest accruing in connection therewith, shall
be evidenced by one or more promissory notes made by Borrower payable to the
order of such Revolving Lender in the principal amount of the Revolving Loan
Commitment of the applicable Revolving Lender, substantially in the form of
Exhibit 2.1(b) (each a "Revolving Note" and, collectively, the "Revolving
Notes"). The amount of principal owing on any Revolving Note at any given time
shall be the aggregate amount of all Revolving Loans theretofore made by such
Revolving Lender minus all payments of principal theretofore received by such
Revolving Lender on such Revolving Note. Interest on each Revolving Note shall
accrue and be due and payable as provided herein. Each Revolving Note shall be
due and payable as provided herein, and shall be due and payable in full on the
Maturity Date. Subject to the terms and conditions hereof, Borrower may borrow,
repay, and reborrow hereunder.

        Section 2.2.    Requests for Revolving Loans.    Borrower must give to
Administrative Agent written or electronic notice (or telephonic notice promptly
confirmed in writing) of any requested Borrowing of new Revolving Loans to be
advanced by Revolving Lenders. Each such notice constitutes a "Borrowing Notice"
hereunder and must:

        (a)   specify (i) the aggregate amount of any such Borrowing of new Base
Rate Loans and the date on which such Base Rate Loans are to be advanced, or
(ii) the aggregate amount of any such Borrowing of new Eurodollar Loans, the
date on which such Eurodollar Loans are to be advanced (which shall be the first
day of the Interest Period which is to apply thereto), and the length of the
applicable Interest Period; and

17

--------------------------------------------------------------------------------

        (b)   be received by Administrative Agent not later than 11:00 a.m.,
Houston, Texas, time, on (i) the day on which any such Base Rate Loans are to be
made, or (ii) the third Business Day preceding the day on which any such
Eurodollar Loans are to be made.

Each such written request or confirmation must be made in the form and substance
of the "Borrowing Notice" attached hereto as Exhibit 2.2(b), duly completed.
Each such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters which are required to
be set out in such written confirmation. Upon receipt of any such Borrowing
Notice, Administrative Agent shall give each Lender prompt notice of the terms
thereof. If all conditions precedent to such new Revolving Loans have been met,
each Revolving Lender will on the date requested promptly remit to
Administrative Agent at Administrative Agent's office in Houston, Texas the
amount of such Revolving Lender's new Revolving Loan in immediately available
funds, and upon receipt of such funds, unless to its actual knowledge any
conditions precedent to such Revolving Loans have been neither met nor waived as
provided herein, Administrative Agent shall promptly make such Revolving Loans
available to Borrower. Unless Administrative Agent shall have received prompt
notice from a Revolving Lender that such Revolving Lender will not make
available to Administrative Agent such Revolving Lender's new Revolving Loan,
Administrative Agent may in its discretion assume that such Revolving Lender has
made such Revolving Loan available to Administrative Agent in accordance with
this section and Administrative Agent may if it chooses, in reliance upon such
assumption, make such Revolving Loan available to Borrower. If and to the extent
such Revolving Lender shall not so make its new Revolving Loan available to
Administrative Agent, such Revolving Lender and Borrower severally agree to pay
or repay to Administrative Agent within three days after demand the amount of
such Revolving Loan together with interest thereon, for each day from the date
such amount was made available to Borrower until the date such amount is paid or
repaid to Administrative Agent, with interest at (i) the Federal Funds Rate, if
such Revolving Lender is making such payment and (ii) the interest rate
applicable at the time to the other new Revolving Loans made on such date, if
Borrower is making such repayment. If neither such Revolving Lender nor Borrower
pays or repays to Administrative Agent such amount within such three-day period,
Administrative Agent shall in addition to such amount be entitled to recover
from such Revolving Lender and from Borrower, on demand, interest thereon at the
Default Rate, calculated from the date such amount was made available to
Borrower. The failure of any Revolving Lender to make any new Revolving Loan to
be made by it hereunder shall not relieve any other Revolving Lender of its
obligation hereunder, if any, to make its new Revolving Loan, but no Revolving
Lender shall be responsible for the failure of any other Revolving Lender to
make any new Revolving Loan to be made by such other Revolving Lender.

        Section 2.3.    Continuations and Conversions of Existing
Loans.    Borrower may make the following elections with respect to Loans
already outstanding: to convert Base Rate Loans to Eurodollar Loans, to convert
Eurodollar Loans to Base Rate Loans on the last day of the Interest Period
applicable thereto, and to continue Eurodollar Loans beyond the expiration of
such Interest Period by designating a new Interest Period to take effect at the
time of such expiration. In making such elections, Borrower may combine existing
Loans made pursuant to separate Borrowings into one new Borrowing or divide
existing Loans made pursuant to one Borrowing into separate new Borrowings,
provided that Borrower may have no more than five Borrowings of Eurodollar Loans
outstanding at any time. To make any such election, Borrower must give to
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of any such Conversion or Continuation of existing Loans, with a
separate notice given for each new Borrowing. Each such notice constitutes a
"Continuation/Conversion Notice" hereunder and must:

        (a)   specify the existing Loans which are to be Continued or Converted;

18

--------------------------------------------------------------------------------

        (b)   specify (i) the aggregate amount of any Borrowing of Base Rate
Loans into which such existing Loans are to be converted and the date on which
such Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be continued
or converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and

        (c)   be received by Administrative Agent not later than 11:00 a.m.,
Houston, Texas time, on (i) the day on which any such conversion to Base Rate
Loans is to occur, or (ii) the third Business Day preceding the day on which any
such Continuation or Conversion to Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the "Continuation/Conversion Notice" attached hereto as Exhibit 2.3(c), duly
completed. Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation. Upon receipt of any such
Continuation/Conversion Notice, Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Continuation/Conversion Notice shall be
irrevocable and binding on Borrower. During the continuance of any Default,
Borrower may not make any election to convert existing Loans into Eurodollar
Loans or continue existing Loans as Eurodollar Loans. If (due to the existence
of a Default or for any other reason) Borrower fails to timely and properly give
any Continuation/Conversion Notice with respect to a Borrowing of existing
Eurodollar Loans at least three days prior to the end of the Interest Period
applicable thereto, such Eurodollar Loans shall automatically be converted into
Base Rate Loans at the end of such Interest Period. No new funds shall be repaid
by Borrower or advanced by any Lender in connection with any Continuation or
Conversion of existing Loans pursuant to this section, and no such Continuation
or Conversion shall be deemed to be a new advance of funds for any purpose; such
Continuations and Conversions merely constitute a change in the interest rate
applicable to already outstanding Loans.

        Section 2.4.    Use of Proceeds.    Borrower shall use the Term Loans to
refinance Prior Indebtedness under the Prior Credit Documents; and Revolving
Loans to (i) refinance Prior Indebtedness under the Prior Credit Documents;
(ii) refinance Matured LC Obligations; and (iii) provide working capital for its
operations and for other general business purposes. Borrower shall use all
Letters of Credit for its general corporate purposes. In no event shall the
funds from any Loan or any Letter of Credit be used directly or indirectly by
any Person for personal, family, household or agricultural purposes or for the
purpose, whether immediate, incidental or ultimate, of purchasing, acquiring or
carrying any Margin Stock or to extend credit to others directly or indirectly
for the purpose of purchasing or carrying any such Margin Stock. Borrower
represents and warrants that Borrower is not engaged principally, or as one of
Borrower's important activities, in the business of extending credit to others
for the purpose of purchasing or carrying such Margin Stock.

        Section 2.5.    Interest Rates and Fees; Payment
Dates.    (a) Interest.    Subject to subsection (b) below, (i) each Base Rate
Loan shall bear interest on each day it is outstanding at the Adjusted Base Rate
in effect on such day, and (ii) each Eurodollar Loan shall bear interest on each
day during the related Interest Period at the related Adjusted Eurodollar Rate
in effect on such day, and (iii) if an Event of Default has occurred and is
continuing, all Loans shall bear interest on each day outstanding at the
applicable Default Rate. Past due payments of principal and interest shall bear
interest at the rates and in the manner set forth in the Notes. Notwithstanding
the forgoing, Borrower may request from time to time that Borrower and the
Lender enter into a Hedging Contract providing for interest rate protection
(1) for a term expiring no earlier than one year after the Closing Date; and
(2) with other terms and conditions reasonably satisfactory to Documentation
Agent.

19

--------------------------------------------------------------------------------


        (b)    Default Rate.    If an Event of Default shall have occurred and
be continuing under Section 8.1(a), (b), (j)(i), (j)(ii), or (j)(iii), all
outstanding Loans shall bear interest at the applicable Default Rate. In
addition, if an Event of Default shall have occurred and be continuing (other
than under Section 8.1(a), (b), (j)(i), (j)(ii), or (j)(iii)), Required Lenders
may, by notice to Borrower, elect to have the outstanding Loans bear interest at
the applicable Default Rate, whereupon such Loans shall bear interest at the
applicable Default Rate until the earlier of (i) the first date thereafter upon
which there shall be no Event of Default continuing and (ii) the date upon which
Required Lenders shall have rescinded such notice.

        (c)    Commitment Fees.    In consideration of each Revolving Loan
Commitment of each Revolving Lender to make Revolving Loans, Borrower will pay
to Administrative Agent for the account of each Revolving Lender a fee (the
"Commitment Fee") determined on a daily basis by multiplying the applicable
Commitment Fee Rate by the Percentage Share of such Revolving Lender of the
unused portion of the Revolving Loan Commitment on each day during the
Commitment Period, determined for each such day by deducting from the amount of
the Revolving Loan Commitment at the end of such day the Revolving Facility
Usage. This Commitment Fee shall be due and payable in arrears on the first day
of each Fiscal Quarter and at the end of the Commitment Period.

        (d)    Upfront Fees.    In consideration of the Lenders' commitment to
make Loans, Borrower will pay to Administrative Agent for the ratable account of
the Lenders an upfront fee in the aggregate amount of $250,000, due and payable
on the date hereof.

        (e)    Additional Fees.    In addition to all other amounts due to
Administrative Agent under the Loan Documents, Borrower will pay fees to
Administrative Agent and the Arranger as described in a letter agreement of even
date herewith between Administrative Agent, Arranger and Borrower.

        (f)    Payment Dates.    On each Interest Payment Date relating to Base
Rate Loans, Borrower shall pay to the Lenders all unpaid interest which has
accrued on the Base Rate Loans to but not including such Interest Payment Date.
On each Interest Payment Date relating to a Eurodollar Loan, Borrower shall pay
to Lenders all unpaid interest which has accrued on such Eurodollar Loan to but
not including such Interest Payment Date.

        Section 2.6.    Optional Prepayments and Voluntary Reduction of
Commitment.    Borrower may, without penalty, (a) upon notice to Administrative
Agent to be received no later than 11:00 a.m., Houston, Texas time, with respect
to any Base Rate Loan and (b) upon three Business Days' notice to each Lender
with respect to any Eurodollar Loan, from time to time and without premium or
penalty prepay the Loans, in whole or in part, provided (i) that the aggregate
amounts of all partial prepayments of principal on the Notes equals $100,000 or
any higher integral multiple of $100,000; and (ii) that if Borrower prepays any
Eurodollar Loan on any day other than the last day of the Interest Period
applicable thereto, it shall pay to Lenders any amounts due under Section 3.5.
Each prepayment of principal of any Eurodollar Loan under this section shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid.
Any principal or interest prepaid pursuant to this section shall be in addition
to, and not in lieu of, all payments otherwise required to be paid under the
Loan Documents at the time of such prepayment. During the period from the
Closing Date through the first anniversary of this Agreement, Borrower may, upon
at least three (3) Business Days' prior written notice to the Administrative
Agent, prepay the Obligations in full and upon receipt of such prepayment and a
payment to the Lenders of a termination fee in the amount of $500,000, the
Aggregate Commitments of the Lenders will terminate. During the period from the
first anniversary of this Agreement until the Maturity Date, Borrower may, upon
at least three (3) Business Days' prior written notice to the Administrative
Agent, prepay the Obligations in full, without premium or penalty,

20

--------------------------------------------------------------------------------


and upon receipt of such prepayment, the Aggregate Commitments of the Lenders
will terminate. Notwithstanding the forgoing, during the period from the Closing
Date until the first anniversary of this Agreement, Borrower may not partially
reduce the Revolving Loan Commitments hereunder. From the date of the first
anniversary of the Agreement until the second anniversary of this Agreement,
Borrower may, upon at least three (3) Business Days' prior written notice to the
Administrative Agent, without premium or penalty, reduce the Revolving Loan
Commitments by an amount not to exceed $5,000,000. From the date of the second
anniversary of this Agreement through the third anniversary of this Agreement,
Borrower may, upon at least three (3) Business Days' prior written notice to the
Administrative Agent, without premium or penalty, further reduce the Revolving
Loan Commitments; provided, however, the amount by which the Revolving Loan
Commitments were reduced after the first anniversary of this Agreement and the
amount by which the Revolving Loan Commitments are to be reduced after the
second anniversary of this Agreement may not exceed $10,000,000 in the
aggregate.

        Section 2.7.    Mandatory Prepayments.    (a) If at any time the
Revolving Facility Usage exceeds the Revolving Loan Commitment (whether due to a
reduction in the Revolving Loan Commitment in accordance with this Agreement, or
otherwise), Borrower shall immediately upon demand prepay the principal of the
Loans (and after the Loans are repaid in full, provide LC Collateral in
accordance with Section 2.14(a)) in an amount at least equal to such excess.

        (b)   If at any time the Revolving Facility Usage is less than the
Revolving Loan Commitment but in excess of the Adjusted Borrowing Base (such
excess being herein called a "Borrowing Base Deficiency"), Borrower shall,
within five Business Days after Administrative Agent gives notice of such fact
to Borrower, either:

        (i)    give notice to Administrative Agent electing to prepay the
principal of the Revolving Loans (and after all Revolving Loans are repaid in
full, provide LC Collateral in accordance with Section 2.14(a)) in an aggregate
amount at least equal to such Borrowing Base Deficiency (or, if the Revolving
Loans have been paid in full, pay to LC Issuer LC Collateral as required under
Section 2.14(a)), such prepayment to be made in full on or before the second
Business Day after such notice by Borrower, or

        (ii)   provide the Administrative Agent with a revised Borrowing Base
Certificate which indicates therein that the Borrowing Base Deficiency no longer
exists.

        (c)   Within three (3) Business Days after the receipt of any Net Sales
Proceeds aggregating in excess of $1,000,000 for any single transaction or
related series of transactions, Borrower shall apply such Net Sales Proceeds to
repay (i) the Term Loans then outstanding; and (ii) after the Term Loans have
been paid in full, the Revolving Loans and in the case of a prepayment under
this clause (ii), the Revolving Loan Commitment shall be permanently reduced in
an aggregate amount equal to such Net Sales Proceeds. No later than the 180th
day after the receipt of any Net Sales Proceeds aggregating $1,000,000 or less
for any single transaction or related series of transactions, Borrower shall
apply such Net Sales Proceeds to repay (x) the Term Loans then outstanding; and
(y) after the Term Loans have been paid in full, the Revolving Loans and in the
case of prepayments under this clause (y) the Revolving Loan Commitment shall be
permanently reduced in an aggregate amount equal to such Net Sales Proceeds
unless within 180 days of receipt thereof, such Net Sales Proceeds are
reinvested in productive replacement assets of a kind then used or useable in
the business of Borrower or a Subsidiary which is a Restricted Person.

        (d)   Each prepayment of principal under this section shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid.
Any principal or interest prepaid pursuant to this section shall be in addition
to, and not in lieu of, all payments otherwise required to be paid under the
Loan Documents at the time of such prepayment.

21

--------------------------------------------------------------------------------


        Section 2.8.    Borrowing Base.    Borrower shall determine from time to
time the Borrowing Base by submitting to the Administrative Agent the Borrowing
Base Certificate substantially in the form of Exhibit 2.8 hereto.

        Section 2.9.    Letters of Credit.    Subject to the terms and
conditions hereof, Borrower may during the Commitment Period request LC Issuer
to, and LC Issuer shall (provided, however, LC Issuer shall not be obligated to
issue a Letter of Credit in favor of the Surety if the issuance of such Letter
of Credit would cause the aggregate outstanding Letters of Credit issued in
favor of the Surety to exceed $5,000,000), issue one or more Letters of Credit,
provided that, after taking such Letter of Credit into account:

        (a)   the Revolving Facility Usage does not exceed the Adjusted
Borrowing Base at such time; and

        (b)   the expiration date of such Letter of Credit is prior to the end
of the Commitment Period.

        Section 2.10.    Requesting Letters of Credit.    Borrower must make
written application for any Letter of Credit at least two (2) Business Days (or
such shorter period as LC Issuer may in its discretion from time to time agree)
before the date on which Borrower desires for LC Issuer to issue such Letter of
Credit. By making any such written application Borrower shall be deemed to have
represented and warranted that the LC Conditions described in Section 2.11 will
be met as of the date of issuance of such Letter of Credit. Each such written
application for a Letter of Credit must be made in writing in the form and
substance of Exhibit 2.10, the terms and provisions of which are hereby
incorporated herein by reference (or in such other form as may mutually be
agreed upon by LC Issuer and Borrower). Two Business Days after the LC
Conditions for a Letter of Credit have been met as described in Section 2.11 (or
if LC Issuer otherwise desires to issue such Letter of Credit), LC Issuer will
issue such Letter of Credit at LC Issuer's office in Houston, Texas. If any
provisions of any LC Application conflict with any provisions of this Agreement,
the provisions of this Agreement shall govern and control. Borrower shall
promptly examine a copy of each Letter of Credit and each amendment thereto that
is delivered to it and, in the event of any claim of noncompliance with
Borrower's instructions or other irregularity, Borrower will promptly notify LC
Issuer.

        Section 2.11.    Reimbursement and Participations.    (a) Reimbursement
by Borrower.    Each Matured LC Obligation shall constitute a Revolving Loan by
LC Issuer to Borrower. Borrower promises to pay to LC Issuer, or to LC Issuer's
order, on the Business Day immediately following the day on which a demand is
made, the full amount of each Matured LC Obligation, together with interest
thereon at the Default Rate applicable to Base Rate Loans. The obligation of
Borrower to reimburse LC Issuer for each Matured LC Obligation shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement (including any LC Application) under
all circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit or any other agreement or instrument
relating thereto; (ii) the existence of any claim, counterclaim, set-off,
defense or other right that Borrower may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), LC Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the

22

--------------------------------------------------------------------------------


transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by LC Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing. Without
limiting the generality of the foregoing, it is expressly agreed that the
absolute and unconditional nature of Borrower's obligations under this section
to reimburse LC Issuer for each drawing under a Letter of Credit will not be
excused by the gross negligence or willful misconduct of LC Issuer. However, the
foregoing shall not be construed to excuse LC Issuer from liability to Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by Borrower to the extent permitted by
applicable Law) suffered by Borrower that are caused by LC Issuer's gross
negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.

        (b)    Letter of Credit Advances.    If the beneficiary of any Letter of
Credit makes a draft or other demand for payment thereunder then Borrower may,
during the interval between the making thereof and the honoring thereof by LC
Issuer, request Lenders to make Loans to Borrower in the amount of such draft or
demand, which Loans shall be made concurrently with LC Issuer's payment of such
draft or demand and shall be immediately used by LC Issuer to repay the amount
of the resulting Matured LC Obligation. Such a request by Borrower shall be made
in compliance with all of the provisions hereof, provided that for the purposes
of the first sentence of Section 2.1(b), the amount of such Loans shall be
considered, but the amount of the Matured LC Obligation to be concurrently paid
by such Loans shall not be considered.

        (c)    Participation by Lenders.    LC Issuer irrevocably agrees to
grant and hereby grants to each Lender, and to induce LC Issuer to issue Letters
of Credit hereunder each Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from LC Issuer, on the terms and conditions
hereinafter stated and for such Lender's own account and risk, an undivided
interest equal to such Lender's Percentage Share of LC Issuer's obligations and
rights under each Letter of Credit issued hereunder and the amount of each
Matured LC Obligation paid by LC Issuer thereunder. Each Lender unconditionally
and irrevocably agrees with LC Issuer that, if a Matured LC Obligation is paid
under any Letter of Credit for which LC Issuer is not reimbursed in full by
Borrower in accordance with the terms of this Agreement and the related LC
Application (including any reimbursement by means of concurrent Loans or by the
application of LC Collateral), such Lender shall (in all circumstances and
without set-off or counterclaim) pay to LC Issuer on demand, in immediately
available funds at LC Issuer's address for notices hereunder, such Lender's
Percentage Share of such Matured LC Obligation (or any portion thereof which has
not been reimbursed by Borrower). Each Lender's obligation to pay LC Issuer
pursuant to the terms of this subsection is irrevocable and unconditional. If
any amount required to be paid by any Lender to LC Issuer pursuant to this
subsection is paid by such Lender to LC Issuer within three Business Days after
the date such payment is due, LC Issuer shall in addition to such amount be
entitled to recover from such Lender, on demand, interest thereon calculated
from such due date at the Federal Funds Rate. If any amount required to be paid
by any Lender to LC Issuer pursuant to this subsection is not paid by such
Lender to LC Issuer within three Business Days after the date such payment is
due, LC Issuer shall in addition to such amount be entitled to recover from such
Lender, on demand, interest thereon calculated from such due date at the Default
Rate.

23

--------------------------------------------------------------------------------


        (d)    Distributions to Participants.    Whenever LC Issuer has in
accordance with this section received from any Lender payment of such Lender's
Percentage Share of any Matured LC Obligation, if LC Issuer thereafter receives
any payment of such Matured LC Obligation or any payment of interest thereon
(whether directly from Borrower or by application of LC Collateral or otherwise,
and excluding only interest for any period prior to LC Issuer's demand that such
Lender make such payment of its Percentage Share), LC Issuer will distribute to
such Lender its Percentage Share of the amounts so received by LC Issuer;
provided, however, that if any such payment received by LC Issuer must
thereafter be returned by LC Issuer, such Lender shall return to LC Issuer the
portion thereof which LC Issuer has previously distributed to it.

        (e)    Calculations.    A written advice setting forth in reasonable
detail the amounts owing under this section, submitted by LC Issuer to Borrower
or any Lender from time to time, shall be conclusive, absent manifest error, as
to the amounts thereof.

        Section 2.12.    Letter of Credit Fees.    In consideration of LC
Issuer's issuance of any Letter of Credit, Borrower agrees to pay (a) to
Administrative Agent, for the account of all Lenders in accordance with their
respective Percentage Shares, a per annum letter of credit issuance fee at a
rate equal to 75% of the Base Rate Margin in effect for Revolving Loans, and
(b) to such LC Issuer for its own account, a letter of credit fronting fee at a
rate equal to 0.125% per annum. The letter of credit fee and the letter of
credit fronting fee will be calculated on the undrawn face amount of each Letter
of Credit outstanding on each day at the above-applicable rates and will be due
and payable in arrears on the first day of each Fiscal Quarter and at the end of
the Commitment Period.

        Section 2.13.    No Duty to Inquire.    (a) Drafts and Demands.    LC
Issuer is authorized and instructed to accept and pay drafts and demands for
payment under any Letter of Credit without requiring, and without responsibility
for, any determination as to the existence of any event giving rise to said
draft, either at the time of acceptance or payment or thereafter. LC Issuer is
under no duty to determine the proper identity of anyone presenting such a draft
or making such a demand (whether by tested telex or otherwise) as the officer,
representative or Administrative Agent of any beneficiary under any Letter of
Credit, and payment by LC Issuer to any such beneficiary when requested by any
such purported officer, representative or Administrative Agent is hereby
authorized and approved. Borrower releases each Lender Party from, and agrees to
hold each Lender Party harmless and indemnified against, any liability or claim
in connection with or arising out of the subject matter of this section, which
indemnity shall apply whether or not any such liability or claim is in any way
or to any extent caused, in whole or in part, by any negligent act or omission
of any kind by any Lender Party, provided only that no Lender Party shall be
entitled to indemnification for that portion, if any, of any liability or claim
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment.

        (b)    Extension of Maturity.    If the maturity of any Letter of Credit
is extended by its terms or by Law or governmental action, if any extension of
the maturity or time for presentation of drafts or any other modification of the
terms of any Letter of Credit is made at the request of any Restricted Person,
or if the amount of any Letter of Credit is increased at the request of any
Restricted Person, this Agreement shall be binding upon all Restricted Persons
with respect to such Letter of Credit as so extended, increased or otherwise
modified, with respect to drafts and property covered thereby, and with respect
to any action taken by LC Issuer, LC Issuer's correspondents, or any Lender
Party in accordance with such extension, increase or other modification.

24

--------------------------------------------------------------------------------


        (c)    Transferees of Letters of Credit.    If any Letter of Credit
provides that it is transferable, LC Issuer shall have no duty to determine the
proper identity of anyone appearing as transferee of such Letter of Credit, nor
shall LC Issuer be charged with responsibility of any nature or character for
the validity or correctness of any transfer or successive transfers, and payment
by LC Issuer to any purported transferee or transferees as determined by LC
Issuer is hereby authorized and approved, and Borrower releases each Lender
Party from, and agrees to hold each Lender Party harmless and indemnified
against, any liability or claim in connection with or arising out of the
foregoing, which indemnity shall apply whether or not any such liability or
claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by any Lender Party, provided only that no
Lender Party shall be entitled to indemnification for that portion, if any, of
any liability or claim which is proximately caused by its own individual gross
negligence or willful misconduct, as determined in a final judgment.

        Section 2.14.    LC Collateral.    (a) If, after the making of all
mandatory prepayments of principal of the Loans required under Section 2.7(a),
the outstanding LC Obligations will exceed the Adjusted Borrowing Base, then in
addition to prepayment of the entire principal balance of the Loans, Borrower
will immediately pay to the Administrative Agent an amount equal to such excess.
The Administrative Agent will hold such amount as security for the remaining LC
Obligations (all such amounts held as security for LC Obligations being herein
collectively called "LC Collateral") and the other Obligations, and such
collateral may be applied from time to time to any Matured LC Obligations or
other Obligations which are due and payable. At the Borrower's request and when
no Default exists, the Administrative Agent shall return to the Borrower the
amount held as LC Collateral, to the extent such amount is in excess of the
amount required under the first sentence of this Section 2.14(a). Neither this
subsection nor the following subsection shall, however, limit or impair any
rights which LC Issuer may have under any other document or agreement relating
to any Letter of Credit, LC Collateral or LC Obligation, including any LC
Application, or any rights which any Lender Party may have to otherwise apply
any payments by Borrower and any LC Collateral under Section 3.1.

        (b)    Acceleration of LC Obligations.    If the Obligations or any part
thereof become immediately due and payable pursuant to Section 8.1 then, unless
Required Lenders otherwise specifically elect to the contrary (which election
may thereafter be retracted by Required Lenders at any time), all LC Obligations
shall be deemed to become immediately due and payable without regard to whether
or not actual drawings or payments on the Letters of Credit have occurred, and
Borrower shall be obligated to pay to LC Issuer immediately an amount equal to
the aggregate LC Obligations which are then outstanding, which amount shall be
held by LC Issuer as LC Collateral securing the remaining LC Obligations and the
other Obligations, and such LC Collateral may be applied from time to time to
any Matured LC Obligations or any other Obligations which are due and payable.

25

--------------------------------------------------------------------------------


        (c)    Investment of LC Collateral.    Pending application thereof, all
LC Collateral shall be invested by the Administrative Agent in such Investments
as the Administrative Agent may choose in its sole discretion. All interest on
(and other proceeds of) such Investments shall be reinvested or applied to
Matured LC Obligations or other Obligations which are due and payable. When all
Obligations have been satisfied in full, including all LC Obligations, all
Letters of Credit have expired or been terminated, and all of Borrower's
reimbursement obligations in connection therewith have been satisfied in full or
when the condition pursuant to which the LC Collateral was required no longer
exists, the Administrative Agent shall release any remaining LC Collateral.
Borrower hereby assigns and grants to the Administrative Agent a continuing
security interest in all LC Collateral paid by it to the Administrative Agent,
all Investments purchased with such LC Collateral, and all proceeds thereof to
secure its Matured LC Obligations and its Obligations under this Agreement, each
Note, and the other Loan Documents, and Borrower agrees that such LC Collateral,
Investments and proceeds shall be subject to all of the terms and conditions of
the Security Documents. Borrower further agrees that the Administrative Agent
shall have all of the rights and remedies of a secured party under the Uniform
Commercial Code as adopted in the State of Texas with respect to such security
interest and that an Event of Default under this Agreement shall constitute a
default for purposes of such security interest.

        (d)    Payment of LC Collateral.    When Borrower is required to provide
LC Collateral for any reason and fails to do so on the day when required, the
Administrative Agent or LC Issuer may without notice to Borrower or any other
Restricted Person provide such LC Collateral (whether by application of proceeds
of other Collateral, by transfers from other accounts maintained with the
Administrative Agent or LC Issuer, or otherwise) using any available funds of
Borrower or any other Person also liable to make such payments. Any such amounts
which are required to be provided as LC Collateral and which are not provided on
the date required shall, for purposes of each Security Document, be considered
past due Obligations owing hereunder, and LC Issuer is hereby authorized to
exercise its respective rights under each Security Document to obtain such
amounts.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

26

--------------------------------------------------------------------------------




ARTICLE III

PAYMENTS TO LENDERS


        Section 3.1.    General Procedures.    Borrower will make each payment
which it owes under the Loan Documents to Administrative Agent for the account
of the Lender Party to whom such payment is owed, in lawful money of the United
States of America, without set-off, deduction or counterclaim, and in
immediately available funds. Each such payment must be received by
Administrative Agent not later than 11:00 a.m., Houston, Texas time, on the date
such payment becomes due and payable. Any payment received by Administrative
Agent after such time will be deemed to have been made on the next following
Business Day. Should any such payment become due and payable on a day other than
a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day, and, in the case of a payment of principal or past due
interest, interest shall accrue and be payable thereon for the period of such
extension as provided in the Loan Document under which such payment is due. Each
payment under a Loan Document shall be due and payable at the place set forth
for Administrative Agent on the signature pages hereto. When Administrative
Agent collects or receives money on account of the Obligations, Administrative
Agent shall distribute all money so collected or received, and each Lender Party
shall apply all such money so distributed, as follows (except as otherwise
provided in Section 8.3):

        (a)   first, for the payment of all Obligations which are then due (and
if such money is insufficient to pay all such Obligations, first to any
reimbursements due Administrative Agent under Section 6.9 or 10.4 and then to
the partial payment of all other Obligations then due in proportion to the
amounts thereof, or as Lender Parties shall otherwise agree);

        (b)   then for the prepayment of amounts owing under the Loan Documents
(other than principal of the Loans) if so specified by Borrower;

        (c)   then for the prepayment of principal of the Loans, together with
accrued and unpaid interest on the principal so prepaid; and

        (d)   last, for the payment or prepayment of any other Obligations.

All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with Sections
2.6 and 2.7. All distributions of amounts described in any of subsections (b),
(c) or (d) above shall be made by Administrative Agent pro rata to each Lender
Party then owed Obligations described in such subsection in proportion to all
amounts owed to all Lender Parties which are described in such subsection;
provided that if any Lender then owes payments to LC Issuer for the purchase of
a participation under Section 2.13(c) or to Administrative Agent under
Section 9.9, any amounts otherwise distributable under this section to such
Lender shall be deemed to belong to LC Issuer, or Administrative Agent,
respectively, to the extent of such unpaid payments, and Administrative Agent
shall apply such amounts to make such unpaid payments rather than distribute
such amounts to such Lender.

27

--------------------------------------------------------------------------------

        Section 3.2.    Capital Reimbursement.    If either (a) the introduction
or implementation after the date hereof of or the compliance with or any change
after the date hereof in or in the interpretation of any Law regarding capital
adequacy, or (b) the introduction or implementation after the date hereof of or
the compliance with any request, directive or guideline issued after the date
hereof from any central bank or other governmental authority (whether or not
having the force of Law) regarding capital requirements has or would have the
effect of reducing the rate of return on any Lender Party's capital, or on the
capital of any corporation controlling such Lender Party, as a consequence of
the Loans made, or Letters of Credit issued, by such Lender Party, to a level
below that which such Lender Party or such corporation could have achieved but
for such change (taking into consideration such Lender Party's policies and the
policies of any such corporation with respect to capital adequacy), then from
time to time Borrower will pay to Administrative Agent for the benefit of such
Lender Party, within five (5) Business Days of demand therefore by such Lender
Party, such additional amount or amounts which such Lender Party shall determine
to be appropriate to compensate such Lender Party for such reduction.

        Section 3.3.    Increased Cost of Eurodollar Loans or Letters of
Credit.    (a) If any change after the date hereof in any applicable Law
(whether now in effect or hereinafter enacted or promulgated, including
Regulation D) or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration thereof
(whether or not having the force of Law):

        (i)    shall change the basis of taxation of payments to any Lender
Party of any principal, interest, or other amounts attributable to any
Eurodollar Loan or Letter of Credit or otherwise due under this Agreement in
respect of any Eurodollar Loan or Letter of Credit (other than Reimbursable
Taxes governed by Section 3.6 and taxes imposed on or measured by its overall
net income, and franchise taxes imposed on it (in lieu of net income taxes), by
the jurisdiction (or any political subdivision thereof) under the Laws of which
it is organized or otherwise resides for tax purposes or maintains any
Applicable Lending Office); or

        (ii)   shall change, impose, modify, apply or deem applicable any
reserve, special deposit or similar requirements in respect of any Eurodollar
Loan made by any Lender Party or any Letter of Credit (excluding any reserve
requirement included in the computation of the Adjusted Eurodollar Rate) or
against assets of, deposits with or for the account of, or credit extended by,
such Lender Party; or

        (iii)  shall impose on any Lender Party or the interbank eurocurrency
deposit market any condition affecting any Eurodollar Loan or Letter of Credit,

the result of which is to increase the cost to any Lender Party of agreeing to
make or making, funding or maintaining Eurodollar Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing,
then such Lender Party shall promptly notify Administrative Agent and Borrower
in writing of the happening of such event and of the amount required to
compensate such Lender Party for such additional costs or reduced return (on an
after-tax basis, taking into account any taxes on and deductions, credits or
other tax benefits in respect of such compensation), whereupon (i) Borrower
shall pay such amount to Administrative Agent for the account of such Lender
Party and (ii) Borrower may elect, by giving to Administrative Agent and such
Lender Party not less than three Business Days' notice, to convert all (but not
less than all) of any such Eurodollar Loans of such Lender Party into Base Rate
Loans.

        (b)   A certificate of a Lender Party setting forth the amount or
amounts necessary to compensate such Lender Party or the corporation controlling
such Lender Party, as the case may be, as specified in Section 3.2 or this
Section 3.3 shall be delivered to Borrower and shall be conclusive absent
manifest error. Borrower shall pay the applicable Lender Party the amount shown
as due on any such certificate within 3 Business Days after receipt thereof.

28

--------------------------------------------------------------------------------

        (c)   Failure or delay on the part of any Lender Party to demand
compensation pursuant to Section 3.2 or this Section 3.3 shall not constitute a
waiver of such Lender Party's right to demand such compensation.

        Section 3.4.    Illegality.    If any change after the date hereof in
applicable Laws, or in the interpretation or administration thereof of or in any
jurisdiction whatsoever, domestic or foreign, shall make it unlawful for any
Lender Party to fund or maintain Eurodollar Loans, then, upon notice by such
Lender Party to Borrower and Administrative Agent, (a) Borrower's right to elect
Eurodollar Loans from such Lender Party shall be suspended to the extent and for
the duration of such illegality, (b) all Eurodollar Loans of such Lender Party
which are then the subject of any Borrowing Notice and which cannot be lawfully
funded shall be funded as Base Rate Loans of such Lender Party, and (c) all
Eurodollar Loans of such Lender Party shall be converted automatically to Base
Rate Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by Law. If any
such conversion of a Eurodollar Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, Borrower shall pay to
such Lender Party such amounts, if any, as may be required pursuant to
Section 3.5.

        Section 3.5.    Funding Losses.    In addition to its other obligations
hereunder, Borrower will indemnify each Lender Party against, and reimburse each
Lender Party on demand for, any loss or expense incurred or sustained by such
Lender Party (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by a Lender
Party to fund or maintain Eurodollar Loans but excluding any loss of Base Rate
Margin or Eurodollar Margin), as a result of (a) any payment or prepayment
(whether authorized or required hereunder or otherwise) of all or a portion of a
Eurodollar Loan on a day other than the day on which the applicable Interest
Period ends, (b) any payment or prepayment, whether required hereunder or
otherwise, of a Loan made after the delivery, but before the effective date, of
a Continuation/Conversion Notice requesting the continuation of outstanding
Eurodollar Loans as, or the conversion of outstanding Base Rate Loans to,
Eurodollar Loans, if such payment or prepayment prevents such
Continuation/Conversion Notice from becoming fully effective, (c) the failure of
any Loan to be made or of any Continuation/Conversion Notice requesting the
continuation of outstanding Eurodollar Loans as, or the conversion of
outstanding Base Rate Loans to, Eurodollar Loans to become effective due to any
condition precedent not being satisfied or due to any other action or inaction
of any Restricted Person, (d) any Conversion (whether authorized or required
hereunder or otherwise) of all or any portion of any Eurodollar Loan into a Base
Rate Loan or into a different Eurodollar Loan on a day other than the day on
which the applicable Interest Period ends, or (e) any assignment of a Eurodollar
Loan on a day other than the last day of the Interest Period therefor as a
result of a request by Borrower pursuant to Section 3.8(b).

29

--------------------------------------------------------------------------------


        Section 3.6.    Reimbursable Taxes.    Borrower covenants and agrees
that:

        (a)   Borrower will indemnify each Lender Party against and reimburse
each Lender Party for all present and future income, stamp and other taxes,
levies, costs and charges whatsoever imposed, assessed, levied or collected on
or in respect of this Agreement or any Eurodollar Loans or Letters of Credit
(whether or not legally or correctly imposed, assessed, levied or collected),
excluding, however, (i) taxes imposed on or measured by its overall net income,
and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which it
is organized or otherwise resides for tax purposes or maintains any Applicable
Lending Office, (ii) with respect to each Lender Party, taxes imposed by reason
of any present or former connection between such Lender Party and the
jurisdiction imposing such taxes, other than solely as a result of this
Agreement or any Note or any transaction contemplated hereby, and (iii) any
United States withholding tax imposed on any payment by Borrower pursuant to
this Agreement or under any Eurodollar Loans or Letters of Credit, but not
excluding any portion of such tax that exceeds the United States withholding tax
which would have been imposed on such a payment to such Lender Party under the
laws and treaties in effect when such Lender Party first becomes a party to this
Agreement (all such non-excluded taxes, levies, costs and charges being
collectively called "Reimbursable Taxes"). Such indemnification shall be on an
after-tax basis and, except as otherwise provided in Section 3.6(b), paid within
3 Business Days after a Lender Party makes demand therefor.

        (b)   All payments on account of the principal of, and interest on, each
Lender Party's Loans and Note, and all other amounts payable by Borrower to any
Lender Party hereunder, shall be made in full without set-off or counterclaim
and shall be made free and clear of and without deductions or withholdings of
any nature by reason of any Reimbursable Taxes, all of which will be for the
account of Borrower. In the event of Borrower being compelled by Law to make any
such deduction or withholding from any payment to any Lender Party, Borrower
shall pay on the due date of such payment, by way of additional interest, such
additional amounts as are needed to cause the amount receivable by such Lender
Party after such deduction or withholding to equal the amount which would have
been receivable in the absence of such deduction or withholding. If Borrower
should make any deduction or withholding as aforesaid, Borrower shall within
60 days thereafter forward to such Lender Party an official receipt or other
official document evidencing payment of such deduction or withholding.

        (c)   If Borrower is ever required to pay any Reimbursable Tax with
respect to any Eurodollar Loan, Borrower may elect, by giving to Administrative
Agent and such Lender Party not less than three Business Days' notice, to
convert all (but not less than all) of any such Eurodollar Loan into a Base Rate
Loan, but such election shall not diminish Borrower's obligation to pay all
Reimbursable Taxes.

30

--------------------------------------------------------------------------------




        (d)   Notwithstanding the foregoing provisions of this section, Borrower
shall be entitled, to the extent it is required to do so by Law, to deduct or
withhold (and not to make any indemnification or reimbursement for) income or
other similar taxes imposed by the United States of America from interest, fees
or other amounts payable hereunder for the account of any Lender Party, other
than a Lender Party (i) who is a U.S. person for Federal income tax purposes or
(ii) who has the Prescribed Forms on file with Administrative Agent (with copies
provided to Borrower) for the applicable year to the extent deduction or
withholding of such taxes is not required as a result of the filing of such
Prescribed Forms, provided that if Borrower shall so deduct or withhold any such
taxes, it shall provide a statement to Administrative Agent and such Lender
Party, setting forth the amount of such taxes so deducted or withheld, the
applicable rate and any other information or documentation which such Lender
Party may reasonably request for assisting such Lender Party to obtain any
allowable credits or deductions for the taxes so deducted or withheld in the
jurisdiction or jurisdictions in which such Lender Party is subject to tax. As
used in this section, "Prescribed Forms" means such duly executed forms or
statements, and in such number of copies, which may, from time to time, be
prescribed by Law and which, pursuant to applicable provisions of (x) an income
tax treaty between the United States and the country of residence of the Lender
Party providing the forms or statements, (y) the Internal Revenue Code, or
(z) any applicable rules or regulations thereunder, permit Borrower to make
payments hereunder for the account of such Lender Party free of such deduction
or withholding of income or similar taxes.

        Section 3.7.    Alternative Rate of Interest.    If prior to the
commencement of any Interest Period for a Borrowing of Eurodollar Loans:

        (a)   Administrative Agent determines that adequate and reasonable means
do not exist for ascertaining the Eurodollar Rate for such Interest Period (any
such determination shall be conclusive absent manifest error); or

        (b)   Administrative Agent is advised by Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then Administrative Agent shall give notice thereof to Borrower and Lenders by
telephone or telecopy as promptly as practicable thereafter and, until
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Continuation/Conversion Notice that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Borrowing of Eurodollar Loans shall be ineffective and shall be deemed a
request to continue such Borrowing as a Borrowing of Base Rate Loans and (ii) if
any Borrowing Notice requests a Borrowing of Eurodollar Loans, such Borrowing
shall be made as a Borrowing of Base Rate Loans. Upon receipt of such notice,
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans.

        Section 3.8.    Change of Applicable Lending Office; Replacement of
Lenders.    

        (a)   Each Lender Party agrees that, upon the occurrence of any event
giving rise to the operation of Sections 3.2, 3.3, 3.4 or 3.6 with respect to
such Lender Party, it will, if requested by Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender Party) to designate
another Applicable Lending Office, provided that such designation is made on
such terms that such Lender Party and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such section.
Nothing in this section shall affect or postpone any of the obligations of
Borrower or the rights of any Lender Party provided in Sections 3.2, 3.3, 3.4,
or 3.6.

31

--------------------------------------------------------------------------------

        (b)   If any Lender requests compensation under Section 3.2 or 3.3, or
if Borrower is required to pay any additional amount to any Lender Party or any
governmental authority for the account of any Lender Party pursuant to
Section 3.6, or if the obligation of any Lender Party to make or maintain Loans
as, or convert Loans to, Eurodollar Loans is suspended pursuant to Section 3.4,
or if any Lender Party defaults in its obligation to fund Loans hereunder, then
Borrower may, at its sole expense and effort (such expense to include any
transfer fee payable to Administrative Agent under Section 10.5(c) and any
expense pursuant to Article III), upon notice to such Lender Party and
Administrative Agent, require such Lender Party to assign and delegate in whole
(but not in part), without recourse (in accordance with and subject to the
restrictions contained in Section 10.5), all its interests, rights and
obligations under this Agreement to an Eligible Transferee that shall assume
such obligations (which Eligible Transferee may be another Lender Party, if a
Lender Party accepts such assignment); provided that (i) Borrower shall have
received the prior written consent of Administrative Agent, which consent shall
not unreasonably be withheld, (ii) such Lender Party shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from
Borrower or such Eligible Transferee (including any amounts payable pursuant to
Section 3.5), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 3.2 or 3.3 or payments required to be made
pursuant to Section 3.6, such assignment will result in a reduction in such
compensation or payments, and (iv) if the Borrower elects to exercise such right
with respect to any Lender Party, it shall be obligated to replace all Lender
Parties that have made similar requests. A Lender Party shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender Party or otherwise, the circumstances entitling Borrower
to require such assignment and delegation cease to apply. Any Lender Party being
replaced shall execute and deliver an Assignment and Acceptance with respect to
such Lender Party's outstanding Loans and participations in LC Obligations.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

32

--------------------------------------------------------------------------------


ARTICLE IV

CONDITIONS PRECEDENT TO LENDING


        Section 4.1.    Documents to be Delivered.    No Lender has any
obligation to make its first Loan, and LC Issuer has no obligation to issue the
first Letter of Credit, unless Administrative Agent shall have received all of
the following, at Administrative Agent's office in Houston, Texas, duly executed
and delivered and in form, substance and date reasonably satisfactory to the
Administrative Agent, the Lenders and their counsel:

        (a)   This Agreement.

        (b)   Each Term Note and Revolving Note.

        (c)   Each Security Document listed on the Schedule 4.1.

        (d)   Certain certificates of Borrower and each Subsidiary including:

        (i)    An "Omnibus Certificate" of the Secretary or Assistant Secretary
and of the Chairman of the Board or President of Borrower, which shall contain
the names and signatures of the officers of Borrower authorized to execute Loan
Documents and which shall certify to the truth, correctness and completeness of
the following exhibits attached thereto: (1) a copy of resolutions duly adopted
by the Board of Directors of Borrower and each Subsidiary and in full force and
effect at the time this Agreement is entered into, authorizing the execution of
this Agreement and the other Loan Documents delivered or to be delivered in
connection herewith and the consummation of the transactions contemplated herein
and therein, (2) a copy of the charter documents of Borrower and each Subsidiary
and all amendments thereto, certified by the appropriate official of such
party's state of organization, and (3) a copy of the bylaws of Borrower and each
Subsidiary; and

        (ii)   A "Compliance Certificate" of the Chairman of the Board,
President or of the chief financial officer of Borrower, as of the Closing Date,
in which such officers certify to the satisfaction of the conditions set out in
subsections (a), (b), and (c) of Section 4.2.

        (e)   Certificate (or certificates) of good standing and due
qualification to do business for Borrower and each Subsidiary, issued by
appropriate officials in any states in which Borrower and each Subsidiary owns
property subject to Security Documents.

        (f)    The Guaranty executed by each Guarantor.

        (g)   A favorable opinion of (i) Bracewell & Patterson, L.L.P., counsel
for Restricted Persons, substantially in the form set forth in
Exhibit 4.1(g)(i); and (ii) William George, in-house counsel for Restricted
Persons, substantially in the form set forth in Exhibit 4.1(g)(ii).

        (h)   The Initial Financial Statements.

        (i)    A certificate executed by the chief financial officer of
Borrower, certifying that the Initial Financial Statements of Borrower delivered
pursuant to clause (h) above fairly present the Consolidated financial position
for the periods covered thereby, as of the date of such Initial Financial
Statements.

        (j)    A Borrowing Base Certificate dated as of the Closing Date.

        (k)   Certificates or binders evidencing Restricted Persons' insurance
in effect on the date hereof.

        (l)    The certificate of insurance required by Section 6.8.

33

--------------------------------------------------------------------------------




        (m)  Payment of all fees including all Commitment Fees, upfront,
Administrative Agent, and Arranger fees required to be paid to any Lender or any
other Party pursuant to any Loan Documents.

        (n)   Documents (i) confirming the payment in full of all Indebtedness
under the Prior Credit Documents, (ii) releasing and terminating all Liens on
any Restricted Person's property securing such Indebtedness (or assigning such
Liens to Administrative Agent for the benefit of Lenders, and (iii) terminating
the credit facility under the Prior Credit Documents.

        (o)   The review and approval of the field audit conducted by the Prior
Agent dated June 2003, which shall be acceptable to the Administrative Agent, in
its sole and absolute discretion.

        (p)   The Assignment of Prior Credit Documents in form an substance
satisfactory to the Agent in its sole discretion, executed by the Prior Agent,
as agent, and each of the lenders party to the Prior Credit Agreement on the
Closing Date and the delivery of all Collateral in possession of the Prior
Agent.

        (q)   Such other documents and instruments as the Administrative Agent
and its counsel may require.

        Section 4.2.    Additional Conditions Precedent.    No Lender has any
obligation to make any Loan (including its first), and LC Issuer has no
obligation to issue any Letter of Credit (including its first), unless the
following conditions precedent have been satisfied:

        (a)   All representations and warranties made by any Restricted Person
in any Loan Document shall be true in all material respects (without duplication
of materiality qualifiers contained therein) on and as of the date of such Loan
or the date of issuance of such Letter of Credit as if such representations and
warranties had been made as of the date of such Loan or the date of issuance of
such Letter of Credit, except to the extent that such representation or warranty
was made as of a specific date or updated, modified or supplemented as of a
subsequent date with the consent of Required Lenders.

        (b)   No Default shall exist at the date of such Loan or the date of
issuance of such Letter of Credit.

        (c)   The making of such Loan or the issuance of such Letter of Credit
shall not be prohibited by any Law and shall not subject any Lender or any LC
Issuer to any penalty or other

Remainder of this page intentionally left blank.

34

--------------------------------------------------------------------------------


ARTICLE V

REPRESENTATIONS AND WARRANTIES


        To confirm each Lender's understanding concerning Restricted Persons and
Restricted Persons' businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, Borrower
represents and warrants to each Lender that:

        Section 5.1.    No Default.    No event has occurred and is continuing
which constitutes a Default or an Event of Default.

        Section 5.2.    Organization and Good Standing.    Each Restricted
Person is duly organized, validly existing and in good standing under the Laws
of its jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. Each
Restricted Person is duly qualified, in good standing, and authorized to do
business in all other jurisdictions within the United States wherein the
character of the properties owned or held by it or the nature of the business
transacted by it makes such qualification necessary, except where the failure to
so qualify or be authorized could not reasonably be expected to result in a
Material Adverse Change. Each Restricted Person has taken all actions and
procedures customarily taken in order to enter, for the purpose of conducting
business or owning property, each jurisdiction outside the United States wherein
the character of the properties owned or held by it or the nature of the
business transacted by it makes such actions and procedures desirable could not
reasonably be expected to result in a Material Adverse Change.

        Section 5.3.    Authorization.    Each Restricted Person has the power
and authority to execute, deliver, and perform its respective obligations under
this Agreement and the other Loan Documents. Each Restricted Person has taken
all action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder. This Agreement and the other Loan Documents have been duly executed
and delivered by Borrower and each other Restricted Person a Party thereto.
Borrower is duly authorized to borrow funds hereunder.

        Section 5.4.    No Conflicts or Consents.    The execution and delivery
by the various Restricted Persons of the Loan Documents to which each is a
party, the performance by each of its obligations under such Loan Documents, and
the consummation of the transactions contemplated by the various Loan Documents,
do not and will not (a) conflict with any provision of (i) any Law, (ii) the
organizational documents of any Restricted Person, or (iii) any material
agreement, judgment, license, order or permit applicable to or binding upon any
Restricted Person; (b) result in the acceleration of any Indebtedness owed by
any Restricted Person; or (c) result in or require the creation of any Lien upon
any assets or properties of any Restricted Person except as expressly
contemplated or permitted in the Loan Documents. Except as expressly
contemplated in the Loan Documents, no permit, consent, approval, authorization
or order of, and no notice to or filing with, any Tribunal or third party is
required in connection with the execution, delivery or performance by any
Restricted Person of any Loan Document or to consummate any transactions
contemplated by the Loan Documents.

        Section 5.5.    Enforceable Obligations.    This Agreement is, and the
other Loan Documents when duly executed and delivered will be, legal, valid and
binding obligations of each Restricted Person which is a party hereto or
thereto, enforceable in accordance with their respective terms except as such
enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors' rights.

35

--------------------------------------------------------------------------------


        Section 5.6.    Initial Financial Statements.    Restricted Persons have
heretofore delivered to each Lender true, correct and complete copies of the
Initial Financial Statements. The Initial Financial Statements fairly present
Borrower's Consolidated financial position at the respective dates thereof and
the Consolidated results of Borrower's operations and Borrower's Consolidated
cash flows for the respective periods thereof. Since the date of the annual
Initial Financial Statements, no Material Adverse Change has occurred, except as
reflected in the quarterly Initial Financial Statements or in Section 5.6 of the
Disclosure Schedule.

        Section 5.7.    Other Obligations and Restrictions.    As of the Closing
Date, no Restricted Person has any outstanding Liabilities of any kind which
are, in the aggregate, material to Borrower or material with respect to
Borrower's Consolidated financial condition and not shown in the Initial
Financial Statements or disclosed in Section 5.7 of the Disclosure Schedule or
otherwise permitted under Section 7.1. Except as shown in the Initial Financial
Statements or disclosed in Section 5.7 of the Disclosure Schedule, no Restricted
Person is subject to or restricted by any franchise, contract, deed, charter
restriction, or other instrument or restriction which could reasonably be
expected to cause a Material Adverse Change.

        Section 5.8.    Full Disclosure.    No certificate, written statement or
other written information delivered herewith or heretofore by any Restricted
Person to any Lender in connection with the negotiation of this Agreement or in
connection with any transaction contemplated hereby contains any untrue
statement of a material fact or omits to state any material fact known to any
Restricted Person (other than industry-wide risks normally associated with the
types of businesses conducted by Restricted Persons) necessary to make the
statements contained herein or therein, taken as a whole, not misleading as of
the date made or deemed made. There is no fact known to any Restricted Person
that has not been disclosed to each Lender in writing which could reasonably be
expected to cause a Material Adverse Change. There are no statements or
conclusions in any report delivered by any Restricted Person to the Lenders
which are based upon or include misleading information or fail to take into
account material information regarding the matters reported therein.

        Section 5.9.    Litigation.    Except as disclosed in the Initial
Financial Statements or in Section 5.9 of the Disclosure Schedule: (a) there are
no actions, suits or legal, equitable, arbitrative or administrative proceedings
pending, or to the knowledge of any Restricted Person threatened, against any
Restricted Person or affecting any Collateral (including any which challenge or
otherwise pertain to any Restricted Person's title to any Collateral) before any
Tribunal which could reasonably be expected to cause a Material Adverse Change,
and (b) there are no outstanding judgments, injunctions, writs, rulings or
orders by any such Tribunal against any Restricted Person or, to the knowledge
of Borrower, any Restricted Person's stockholders, partners, directors or
officers, or affecting any Collateral or any of its material assets or property
which could reasonably be expected to cause a Material Adverse Change.

        Section 5.10.    Labor Disputes and Acts of God.    Except as disclosed
in Section 5.10 of the Disclosure Schedule, neither the business nor the
properties of any Restricted Person has been affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), which could reasonably be expected to
cause a Material Adverse Change.

36

--------------------------------------------------------------------------------


        Section 5.11.    ERISA Plans and Liabilities.    All ERISA Plans in
effect on the Closing Date are listed in Section 5.11 of the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in
Section 5.11 of the Disclosure Schedule, no Termination Event has occurred with
respect to any ERISA Plan and all ERISA Affiliates are in compliance with ERISA
which could reasonably be expected to cause a Material Adverse Change. Except as
permitted under Section 7.10 hereof, no ERISA Affiliate is required to
contribute to, or has any other absolute or contingent liability in respect of,
any "multiemployer plan" as defined in Section 4001 of ERISA. Except as set
forth in Section 5.11 of the Disclosure Schedule as of the Closing Date: (a) no
"accumulated funding deficiency" (as defined in Section 412(a) of the Internal
Revenue Code) exists with respect to any ERISA Plan, whether or not waived by
the Secretary of the Treasury or his delegate, and (b) the current value of each
ERISA Plan's benefits does not exceed the current value of such ERISA Plan's
assets available for the payment of such benefits which could reasonably be
expected to cause a Material Adverse Change.

        Section 5.12.    Environmental and Other Laws.    Except as disclosed in
Section 5.12 of the Disclosure Schedule: (a) Restricted Persons are conducting
their businesses in compliance with all applicable Laws, including Environmental
Laws, which the failure to so comply could reasonably be expected to cause a
Material Adverse Change, and have and are in compliance with all licenses and
permits required under any such Laws which the failure to so comply could
reasonably be expected to cause a Material Adverse Change; (b) none of the
operations or properties of any Restricted Person is the subject of federal,
state or local investigation evaluating whether any material remedial action is
needed to respond to a release of any Hazardous Materials into the environment
or to the improper storage or disposal (including storage or disposal at offsite
locations) of any Hazardous Materials which could reasonably be expected to
cause a Material Adverse Change; (c) no Restricted Person (and to the best
knowledge of Borrower, no other Person) has filed any notice under any Law
indicating that any Restricted Person is responsible for the improper release
into the environment, or the improper storage or disposal, of any material
amount of any Hazardous Materials or that any Hazardous Materials have been
improperly released, or are improperly stored or disposed of, upon any property
of any Restricted Person which could reasonably be expected to cause a Material
Adverse Change; (d) to the knowledge of Borrower, no Restricted Person has
transported or arranged for the transportation of any Hazardous Material to any
location which is (i) listed on the National Priorities List under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, listed for possible inclusion on such National Priorities List by the
Environmental Protection Agency in its Comprehensive Environmental Response,
Compensation and Liability Information System List, or listed on any similar
state list or (ii) the subject of federal, state or local enforcement actions or
other investigations, in the case of either of the forgoing clauses (i) and
(ii), which may lead to claims against any Restricted Person for clean-up costs,
remedial work, damages to natural resources or for personal injury claims
(whether under Environmental Laws or otherwise) which could reasonably be
expected to cause a Material Adverse Change; and (e) no Restricted Person
otherwise has any known material contingent liability under any Environmental
Laws or in connection with the release into the environment, or the storage or
disposal, of any Hazardous Materials which could reasonably be expected to cause
a Material Adverse Change. Each Restricted Person undertook, at the time of its
acquisition of each of its material properties, all appropriate inquiry into the
previous ownership and uses of the Property and any potential environmental
liabilities associated therewith.

        Section 5.13.    Names and Places of Business.    As of the Closing
Date, no Restricted Person has, during the preceding two (2) years, been known
by, or used any other trade or fictitious name, except as disclosed in
Section 5.13 of the Disclosure Schedule. Except as otherwise indicated in
Section 5.13 of the Disclosure Schedule, as of the Closing Date, the chief
executive office and principal place of business of each Restricted Person are
(and for the preceding two (2) years have been) located at the address of
Borrower set out on the signature pages hereto. Except as indicated in
Section 5.13 of the Disclosure Schedule otherwise disclosed in writing to the
Administrative Agent, no Restricted Person has any other office or place of
business.

37

--------------------------------------------------------------------------------


        Section 5.14.    Subsidiaries.    Borrower does not presently have any
Subsidiary except those listed in Section 5.14 of the Disclosure Schedule or
disclosed to Administrative Agent in writing. No Restricted Person has any
equity investments in any other Person except those listed in Section 5.14 of
the Disclosure Schedule or otherwise permitted under this Agreement. Borrower
owns, directly or indirectly, the equity interests in each of its Subsidiaries
indicated in Section 5.14 of the Disclosure Schedule or as disclosed to
Administrative Agent in writing.

        Section 5.15.    Government Regulation.    Neither Borrower nor any
other Restricted Person owing Obligations is (a) a "registered holding company",
or a "subsidiary company" of a "registered holding company", or an "affiliate"
of a "registered holding company" within the meaning of the Public Utility
Holding Company Act of 1935, as amended; or (b) an "investment company" or a
company "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, as amended. The pledge of the Equity of each
Subsidiary of Borrower does not violate Regulation T, U, or X of the Board of
Governors of the Federal Reserve System.

        Section 5.16.    Insider.    No Restricted Person, nor, to the knowledge
of Borrower as of the Closing Date, any Person having "control" (as that term is
defined in 12 U.S.C. § 375b(9) or in regulations promulgated pursuant thereto)
of any Restricted Person, is a "director" or an "executive officer" or
"principal shareholder" (as those terms are defined in 12 U.S.C. § 375b(8) or
(9) or in regulations promulgated pursuant thereto) of any Lender, of a bank
holding company of which any Lender is a Subsidiary or of any Subsidiary of a
bank holding company of which any Lender is a Subsidiary.

        Section 5.17.    Solvency.    Upon giving effect to the issuance of the
Notes, the execution of the Loan Documents by Borrower and each Guarantor and
the consummation of the transactions contemplated hereby, Borrower and the
Guarantors, on a Consolidated basis, will be Solvent. Neither Borrower nor any
Restricted Person has incurred (whether under the Loan Documents or otherwise),
nor does any Restricted Person intend to incur or believe that it will incur
Liabilities which will be beyond its ability to pay as such debts mature.

        Section 5.18.    Tax Shelter Regulations.    Borrower does not intend to
treat the Loans and/or Letters of Credit and related transactions as being a
"reportable transaction" (within the meaning of Treasury Regulation
Section 1.6011-4). In the event Borrower determines to take any action
inconsistent with such intention, it will promptly notify Administrative Agent
thereof. If Borrower so notifies Administrative Agent, Borrower acknowledges
that one or more of the Lenders may treat its Loans and/or Letters of Credit as
part of a transaction that is subject to Treasury Regulation Section 301.6112-1,
and such Lender or Lenders, as applicable, will maintain the lists and other
records required by such Treasury Regulation.

        Section 5.19.    Title to Properties; Licenses.    Each Restricted
Person has good and defensible title to all of the Collateral and to all of its
material properties and assets, free and clear of all Liens, encumbrances, or
adverse claims other than Permitted Liens and free and clear of all impediments
to the use of such properties and assets in such Restricted Person's business.
Each Restricted Person possesses all licenses, permits, franchises, patents,
copyrights, trademarks and trade names, and other intellectual property (or
otherwise possesses the right to use such intellectual property without
violation of the rights of any other Person) which are necessary to carry out
its business as presently conducted and as presently proposed to be conducted
hereafter, which could reasonably be expected to cause a Material Adverse Change
and no Restricted Person is in violation of the terms under which it possesses
such intellectual property or the right to use such intellectual property, the
violation of which could reasonably be expected to cause a Material Adverse
Change.

        Section 5.20.    Regulation U.    None of the Borrower and its
Subsidiaries are engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Loans will be used
for a purpose which violates Regulation U.

Remainder of this page intentionally left blank.

38

--------------------------------------------------------------------------------




ARTICLE VI

AFFIRMATIVE COVENANTS OF BORROWER.


        Borrower covenants and agrees that until the full and final payment of
the Obligations and the termination of this Agreement, unless Required Lenders
have previously agreed otherwise:

        Section 6.1.    Payment and Performance.    Borrower will cause each
other Restricted Person to observe, perform and comply with every term, covenant
and condition in any Loan Document.

        Section 6.2.    Books, Financial Statements and Reports.    Each
Restricted Person will at all times maintain full and accurate books of account
and records. Borrower will maintain and will cause its Subsidiaries to maintain
a standard system of accounting, will maintain its Fiscal Year, and will furnish
the following statements and reports to each Lender Party at Borrower's expense:

        (a)   As soon as available, and in any event within one hundred twenty
(120) days after the end of each Fiscal Year, complete Consolidated and
consolidating financial statements of Borrower together with all notes thereto,
prepared in reasonable detail in accordance with GAAP, together with an
unqualified opinion on the Consolidated Statements, based on an audit using
GAAP, by independent certified public accountants selected by Borrower of
nationally recognized standing, stating that such Consolidated financial
statements have been so prepared. These financial statements shall contain a
Consolidated and consolidating balance sheet as of the end of such Fiscal Year
and Consolidated and consolidating statements of income for such Fiscal Year and
Consolidated statements of cash flows and stockholders' equity for such Fiscal
Year, each setting forth in comparative form the corresponding figures for the
preceding Fiscal Year.

        (b)   As soon as available, and in any event within forty-five (45) days
after the end of the first three Fiscal Quarters in each Fiscal Year, Borrower's
unaudited Consolidated and consolidating balance sheet and income statements as
of the end of such Fiscal Quarter and Consolidated statements of Borrower's cash
flows and stockholders' equity for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, all in reasonable detail
and prepared in accordance with GAAP, subject to changes resulting from normal
year-end adjustments. In addition Borrower will, together with each such set of
financial statements and each set of financial statements furnished under
subsection (a) of this section, furnish a certificate in the form of
Exhibit 6.2(b) signed by the chief financial officer of Borrower stating that
such financial statements are fair and complete in all material respects and
fairly present the Consolidated financial position of Borrower for the periods
covered thereby (subject to normal year-end adjustments), stating that he has
reviewed the Loan Documents, containing calculations showing compliance (or
non-compliance) at the end of such Fiscal Quarter with the requirements of
Section 7.11 and stating that no Default exists at the end of such Fiscal
Quarter or at the time of such certificate or specifying the nature and period
of existence of any such Default.

        (c)   Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent by any Restricted Person
to its stockholders and all registration statements, periodic reports and other
statements and schedules filed by any Restricted Person with any securities
exchange, the Securities and Exchange Commission or any similar governmental
authority.

        (d)   As soon as available, and in any event within twenty (20) days
after the end of each calendar month, (i) a Borrowing Base Certificate
substantially in the form of Exhibit 2.8, duly completed by an authorized
officer of Borrower, with information required therein completed to reflect the
Borrowing Base as of the end of the preceding calendar month; and (ii) an aging
schedule of all Receivables of Borrower on a Consolidated basis in summary form,
certified by an authorized officer of Borrower, which reflects aging, on an
aggregate basis, of Receivables which are current or 30, 60, or 90 days past due
from the date of invoice with respect thereto.

39

--------------------------------------------------------------------------------




        Section 6.3.    Other Information and Inspections.    Each Restricted
Person will furnish to each Lender any information which Administrative Agent
may from time to time reasonably request concerning any provision of the Loan
Documents, any Collateral, or any matter in connection with Restricted Persons'
businesses, properties, prospects, financial condition and operations, including
all evidence which Administrative Agent from time to time reasonably requests in
writing as to the accuracy and validity of or compliance with all
representations, warranties and covenants made by any Restricted Person in the
Loan Documents, the satisfaction of all conditions contained therein, and all
other matters pertaining thereto. Each Restricted Person will permit
representatives appointed by Administrative Agent (including independent
accountants, auditors, Administrative Agents, attorneys, appraisers and any
other Persons) to visit and inspect during normal business hours any of such
Restricted Person's property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain, and each Restricted Person shall
permit Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to Administrative Agent or any Lender in
connection with the Loan Documents and to discuss all such matters with its
officers, employees and representatives.

        Section 6.4.    Notice of Material Events and Change of
Address.    Borrower will, after it has knowledge thereof, promptly notify each
Lender in writing, stating that such notice is being given pursuant to this
Agreement, of:

        (a)   the occurrence of any Material Adverse Change,

        (b)   the occurrence of any Default or Event of Default,

        (c)   the acceleration of the maturity of any Indebtedness owed by any
Restricted Person or of any default by any Restricted Person under any
indenture, mortgage, agreement, contract or other instrument to which any of
them is a party or by which any of them or any of their properties is bound, if
such acceleration or default could reasonably be expected to cause a Material
Adverse Change,

        (d)   the occurrence of any Termination Event,

        (e)   any claim of $1,000,000 or more, any notice of potential liability
under any Environmental Laws which might exceed such amount, or any other
material adverse claim asserted against any Restricted Person or with respect to
any Restricted Person's properties,

        (f)    the filing of any suit or proceeding against any Restricted
Person in which an adverse decision could reasonably be expected to cause a
Material Adverse Change, and

        (g)   the filing of any material financing statement, registration of a
pledge (such as with an issuer of uncertificated securities), or other
arrangement or action which would serve to perfect a Lien, regardless of whether
such financing statement is filed, such registration is made, or such
arrangement or action is undertaken before or after such Lien exists.

        Upon the occurrence of any of the foregoing Restricted Persons will take
all necessary or appropriate steps to promptly remedy any such Material Adverse
Change, Default, Event of Default, acceleration, default or Termination Event,
to protect against any such adverse claim, to defend any such suit or
proceeding, and to resolve all controversies on account of any of the foregoing.
Borrower will also notify Administrative Agent and Administrative Agent's
counsel in writing at least ten (10) Business Days prior to the date that any
Restricted Person changes its name or the location of its chief executive office
or its location under the Uniform Commercial Code.

40

--------------------------------------------------------------------------------

        Section 6.5.    Maintenance of Properties.    Each Restricted Person
will maintain, preserve, protect, and keep all Collateral and all other material
property used or useful in the conduct of its business in good condition
(ordinary wear and tear excepted) in accordance with reasonably prudent industry
standards, and in compliance with all applicable Laws which could reasonably be
expected to cause a Material Adverse Change, in conformity with all applicable
contracts, servitudes, leases and agreements which could reasonably be expected
to cause a Material Adverse Change, and will from time to time make all
commercially reasonable repairs, renewals and replacements needed to enable the
business and operations carried on in connection therewith to be promptly and
advantageously conducted at all times.

        Section 6.6.    Maintenance of Existence and Qualifications.    Except
as permitted under Section 7.4, each Restricted Person will maintain and
preserve its existence and its rights and franchises in full force and effect
and will qualify to do business in all states or jurisdictions where required by
applicable Law, except where the failure to maintain, preserve and qualify could
reasonably be expected to cause a Material Adverse Change.

        Section 6.7.    Payment of Taxes.    Each Restricted Person will
(a) timely file all required tax returns including any extensions; (b) timely
pay all taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income, profits or property before the same become
delinquent; and (c) maintain appropriate accruals and reserves for all of the
foregoing in accordance with GAAP. Each Restricted Person may, however, delay
paying or discharging any of the foregoing so long as it is in good faith
contesting the validity thereof by appropriate proceedings, if necessary, and
has set aside on its books adequate reserves therefore which are required by
GAAP.

        Section 6.8.    Insurance.    

        (a)   Each Restricted Person shall at all times maintain (at its own
expense) insurance for its property and insurance with respect to all Collateral
and liability insurance, with financially sound and reputable insurance
companies, in such amounts and against such risks as is customary in the
industry for similarly situated businesses and properties. All insurance
policies covering Collateral shall be endorsed (i) to provide for payment of
losses to Administrative Agent as its interests may appear and Borrower shall
deliver a certificate to that effect, (ii) to provide that such policies may not
be canceled or reduced or affected in any material manner for any reason without
ten (10) days prior notice to Administrative Agent from the insurer, (iii) to
provide for any other matters specified in any applicable Security Document or
which Administrative Agent may reasonably require; and (iv) to provide for
insurance against fire, casualty and any other hazards normally insured against,
(less a reasonable deductible not to exceed amounts customary in the industry
for similarly situated businesses and properties) of the property insured.

        (b)   Each such policy shall (A) if such policy is for liability
insurance, name the appropriate Restricted Person and Administrative Agent, as
agent for the Lenders, as insured parties thereunder (without any representation
or warranty by or obligation upon Administrative Agent or Lenders) as their
interests may appear, (B) if such policy is for property insurance, contain the
agreement by the insurer that any loss thereunder shall be payable to
Administrative Agent notwithstanding any action, inaction or breach of
representation or warranty by any Restricted Person, and (C) provide that there
shall be no recourse against Administrative Agent or Lenders for payment of
premiums or other amounts with respect thereto. Each Restricted Person will, if
so requested by Administrative Agent, deliver to Administrative Agent original
or duplicate policies of such insurance. Administrative Agent is hereby
authorized to enforce payment under all such insurance policies and to
compromise and settle any claims thereunder, in its own name or in the name of
the Restricted Persons.

41

--------------------------------------------------------------------------------




        (c)   Reimbursement under any liability insurance maintained by
Restricted Persons pursuant to this Section 6.8 may be paid directly to the
Person who has incurred the liability covered by such insurance. With respect to
any loss involving damage to Collateral as to which subsection (d) of this
Section 6.8 is not applicable, each Restricted Person will make or cause to be
made the necessary repairs to or replacements of such Collateral, and any
proceeds of insurance maintained by each Restricted Person pursuant to this
Section 6.8 shall be paid to such Restricted Person by Administrative Agent as
reimbursement for the costs of such repairs or replacements as such repairs or
replacements are made or acquired.

        (d)   Upon the occurrence and during the continuance of an Event of
Default or upon the occurrence of a loss of any Collateral, all property and
casualty insurance payments in respect of such Collateral shall be paid to
Administrative Agent and applied as specified in the Security Agreements.

        Section 6.9.    Performance on Borrower's Behalf.    If any Restricted
Person fails to pay any taxes, insurance premiums, expenses, attorneys' fees or
other amounts it is required to pay under any Loan Document, Administrative
Agent may pay the same. Borrower shall immediately reimburse Administrative
Agent for any such payments and each amount paid by Administrative Agent shall
constitute an Obligation owed hereunder which is due and payable on the date
such amount is paid by Administrative Agent.

        Section 6.10.    Interest.    Borrower hereby promises to each Lender
Party to pay interest at the Default Rate on all Obligations (including
Obligations to pay fees or to reimburse or indemnify any Lender) which Borrower
has in this Agreement promised to pay to such Lender Party and which are not
paid when due. Such interest shall accrue from the date such Obligations become
due until they are paid.

        Section 6.11.    Compliance with Law.    Each Restricted Person will
conduct its business and affairs in compliance with all Laws applicable thereto.
Each Restricted Person will cause all licenses and permits necessary or
appropriate for the conduct of its business and the ownership and operation of
its property used and useful in the conduct of its business to be at all times
maintained in good standing and in full force and effect, except as could
reasonably be expected to cause a Material Adverse Change.

        Section 6.12.    Environmental Matters; Environmental Reviews.    

        (a)   Each Restricted Person will comply with all Environmental Laws now
or hereafter applicable to such Restricted Person, as well as all contractual
obligations and agreements with respect to environmental remediation or other
environmental matters (except as could not reasonably be expected to result in a
Material Adverse Change), and shall obtain, at or prior to the time required by
applicable Environmental Laws, all environmental, health and safety permits,
licenses and other authorizations necessary for its operations (except as could
not reasonably be expected to result in a Material Adverse Change) and will
maintain such authorizations in full force and effect (except as could not
reasonably be expected to result in a Material Adverse Change). No Restricted
Person will do anything or permit anything to be done which will subject any of
its properties to any remedial obligations under, or result in noncompliance
with applicable permits and licenses issued under, any applicable Environmental
Laws, assuming disclosure to the applicable governmental authorities of all
relevant facts, conditions and circumstances (except as could not reasonably be
expected to result in a Material Adverse Change).

42

--------------------------------------------------------------------------------

        (b)   Borrower will promptly furnish to Administrative Agent copies of
all written notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by any Restricted Person, or of
which Borrower otherwise has notice, pending or threatened against any
Restricted Person by any governmental authority with respect to any alleged
violation of or non-compliance with any Environmental Laws or with respect to
any permits, licenses or authorizations in connection with any Restricted
Person's ownership or use of its properties or the operation of its business, in
each case, that could reasonably be expected to result in a Material Adverse
Change.

        (c)   Borrower will promptly furnish to Administrative Agent all written
requests for information, notices of claim, demand letters, and other written
notifications, received by Borrower in connection with any Restricted Person's
ownership or use of its properties or the conduct of its business, relating to
potential responsibility with respect to any investigation or clean-up of
Hazardous Material at any location that could reasonably be expected to have a
Material Adverse Change.

        Section 6.13.    Intentionally Left Blank.    

        Section 6.14.    Bank Accounts; Offset.    To secure the repayment of
the Obligations Borrower hereby grants to each Lender a security interest, a
lien, and a right of offset, each of which shall be in addition to all other
interests, liens, and rights of any Lender at common Law, under the Loan
Documents, or otherwise, and each of which shall be upon and against (a) any and
all moneys, securities or other property (and the proceeds therefrom) of
Borrower now or hereafter held or received by or in transit to any Lender from
or for the account of Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final) of Borrower with any Lender, and
(c) any other credits and claims of Borrower at any time existing against any
Lender, including claims under certificates of deposit. At any time and from
time to time after the occurrence of any Event of Default, each Lender is hereby
authorized to foreclose upon, or to offset against the Obligations then due and
payable (in either case without notice to Borrower), any and all items
hereinabove referred to. The remedies of foreclosure and offset are separate and
cumulative, and either may be exercised independently of the other without
regard to procedures or restrictions applicable to the other.

        Section 6.15.    Guaranties of Borrower's Subsidiaries.    Each
Subsidiary of Borrower now existing and each Subsidiary, other than an
Immaterial Subsidiary, hereafter created, acquired or coming into existence
after the date hereof shall, promptly upon request by Administrative Agent,
execute and deliver to Administrative Agent an absolute and unconditional
guaranty of the timely repayment of the Obligations and the due and punctual
performance of the obligations of Borrower hereunder, which guaranty shall be
satisfactory to Administrative Agent in form and substance. Each Subsidiary of
Borrower existing on the date hereof shall duly execute and deliver such a
guaranty prior to the making of any Loan hereunder. Borrower will cause each of
its now existing Subsidiaries, other than an Immaterial Subsidiary, hereafter
formed or acquired to deliver to Administrative Agent, simultaneously with its
delivery of such a guaranty, written evidence satisfactory to Administrative
Agent and its counsel that such Subsidiary has taken all corporate or
partnership action necessary to duly approve and authorize its execution,
delivery and performance of such guaranty and any other documents which it is
required to execute.

43

--------------------------------------------------------------------------------


        Section 6.16.    Agreement to Deliver Security Documents.    Borrower
agrees to deliver and to cause each other Restricted Person to deliver, to
further secure the Obligations whenever requested by Administrative Agent in its
sole and absolute discretion, deeds of trust, mortgages, chattel mortgages,
security agreements, financing statements continuation statements, extension
agreements, acknowledgments, and other Security Documents in form and substance
satisfactory to Administrative Agent for the purpose of granting, confirming,
protecting and perfecting Liens or security interests in any personal property
now owned or hereafter acquired by any Restricted Person.

        Section 6.17.    Clean-up Period.    Borrower will select a Clean-Up
Period at least once during each Fiscal Year and will not during such Clean-Up
Period permit the outstanding cash portion of the Revolving Loans to be greater
than $2,000,000; provided, that, if at any time during the Clean-Up Period the
LC Issuer shall make payment under a Letter of Credit, Borrower shall have two
Business Days following such payment in which to pay the Revolving Loans
resulting from such payment.

        Section 6.18    Disposition of Air Solutions.    Notwithstanding
anything contained herein to the contrary, Borrower has advised the Lenders that
it anticipates that a transaction involving the sale of the Equity or assets of
Air Solutions will take place after Closing. Borrower has requested and Lenders
have agreed to temporarily waive the requirement that Air Solutions (i) execute
the guaranty required by Section 6.15 above; (ii) execute the Security Documents
required by Section 6.16 above; and (iii) become a Restricted Person under this
Agreement and the related Loan Documents. Further, notwithstanding anything
contained herein to the contrary, if such sale occurs on or before January 31,
2004, then such sale will be deemed permitted under this Agreement and the Net
Sales Proceeds from such sale will not be required to be applied as set forth in
Section2.7(c) hereof. From the Closing Date through and including the date of
such sale, Borrower will not include any Eligible Receivables from the
operations of Air Solutions in the calculation of the Borrowing Base. If such
sale is not consummated before February 1, 2004, Borrower will promptly
(i) cause Air Solutions to execute the Loan Documents contemplated by Sections
6.15 and 6.16; (ii) deliver with respect to Air Solutions all appropriate
documents, certificates and resolutions required to be delivered on the Closing
Date by each Restricted Person; and (iii) cause counsel for Borrower and Air
Solutions to deliver such similar legal opinions applicable to Air Solutions as
were rendered for each other Restricted Person on the Closing Date.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

44

--------------------------------------------------------------------------------


ARTICLE VII

NEGATIVE COVENANTS OF BORROWER


        To conform with the terms and conditions under which each Lender is
willing to have credit outstanding to Borrower, and to induce each Lender to
enter into this Agreement and make the Loans, Borrower warrants, covenants and
agrees that until the full and final payment of the Obligations and the
termination of this Agreement, unless Required Lenders have previously agreed
otherwise:

        Section 7.1.    Indebtedness.    No Restricted Person will in any manner
owe or be liable for Indebtedness except:

        (a)   the Obligations;

        (b)   unsecured Indebtedness among Borrower and the Guarantors arising
in the ordinary course of business;

        (c)   purchase money Indebtedness and Capital Lease Obligations in an
aggregate principal amount not to exceed $2,500,000 at any time, provided that
the original principal amount of any such Indebtedness shall not be in excess of
the purchase price of the asset acquired thereby and such Indebtedness shall be
secured only by the acquired asset;

        (e)   Indebtedness existing on the date hereof and listed on
Schedule 7.1, and renewals and extensions thereof;

        (f)    Subordinated Debt incurred in connection with Permitted
Acquisitions;

        (g)   Indebtedness in respect of deferred software licensing fees in
connection with Borrower or any of its Subsidiaries licensing software in the
ordinary course of business consistent with past practices in a total amount not
to exceed $1,000,000 in the aggregate at any time outstanding;

        (h)   unsecured Indebtedness consisting of industrial revenue bonds in a
total amount not to exceed $300,000 in the aggregate at any time outstanding;
and

        (i)    any other unsecured Indebtedness not to exceed $1,000,000 in the
aggregate at any time outstanding.

        Section 7.2.    Limitation on Liens.    Except for Permitted Liens, no
Restricted Person will create, assume or permit to exist any Lien upon any of
the properties or assets which it now owns or hereafter acquires.

        Section 7.3.    Hedging Contracts.    (a) No Restricted Person will be a
party to or in any manner be liable on any Hedging Contract except Hedging
Contracts entered into by a Restricted Person and the Document Agent or any
other Lender with the purpose and effect of fixing interest rates on a principal
amount of indebtedness of such Restricted Person that is accruing interest at a
variable rate, provided that (i) the aggregate notional amount of such contracts
never exceeds seventy-five percent (75%) of the anticipated outstanding
principal balance of the indebtedness to be hedged by such contracts or an
average of such principal balances calculated using a generally accepted method
of matching interest swap contracts to declining principal balances, and
(ii) the floating rate index of each such contract generally matches the index
used to determine the floating rates of interest on the corresponding
indebtedness to be hedged by such contract.

45

--------------------------------------------------------------------------------


        Section 7.4.    Limitation on Mergers, Issuances of Securities.    No
Restricted Person will merge or consolidate with or into any other Person except
that any Subsidiary of Borrower may be merged into or consolidated with
(a) another Subsidiary of Borrower and, if a Guarantor is one of the merged
entities, so long as a Guarantor is the surviving business entity, or
(b) Borrower, so long as Borrower is the surviving business entity. Borrower
will not issue any securities other than shares of its common or preferred stock
and any options or warrants giving the holders thereof only the right to acquire
such shares. No Subsidiary of Borrower will issue any additional shares of its
capital stock or other securities or any options, warrants or other rights to
acquire such additional shares or other securities except to Borrower or another
Subsidiary of Borrower and only to the extent not otherwise forbidden under the
terms hereof. No Subsidiary of Borrower which is a partnership will allow any
diminution of Borrower's interest (direct or indirect) therein.

        Section 7.5.    Limitation on Sales of Property.    No Restricted Person
will sell, transfer, lease, exchange, alienate or dispose of any of its material
assets or properties or any material interest therein, or discount, sell, pledge
or assign any notes payable to it, accounts receivable or future income,
except,:

        (a)   equipment which is worthless, obsolete, no longer used by or
useful to a Restricted Person or which is replaced by equipment of equal
suitability and value;

        (b)   inventory which is sold in the ordinary course of business; and

        (c)   other property which is sold for fair consideration not in the
aggregate in excess of $5,000,000 in any Fiscal Year, the sale of which will not
materially impair or diminish the value of the Collateral or the Consolidated
financial condition, business or operations of Borrower.

        Section 7.6.    Limitation on Dividends and Redemptions.    No
Restricted Person will declare or make any Distribution, other than
Distributions payable to Borrower or to Guarantors which are Subsidiaries of
Borrower. Borrower may make regularly scheduled cash interest payments pursuant
to the terms of the Subordinated Debt; provided that no Default or Event of
Default exists at the time of any such payment or would occur as a result
thereof, and may repurchase the Subordinated Debt to the extent not prohibited
by this Agreement.

        Section 7.7.    Limitation on Investments and New Businesses.    No
Restricted Person will (a) make any expenditure or commitment or incur any
obligation or enter into or engage in any transaction except (i) in the ordinary
course of business or as otherwise permitted or not prohibited under this
Agreement; and (ii) in the case of any capital expenditure, not to exceed
$8,000,000 in any Fiscal Year; (b) engage directly or indirectly in any business
or conduct any operations except in connection with or incidental to its present
businesses and operations, or (c) make any acquisitions of or capital
contributions to or other Investments in any Person or property, other than
Permitted Investments.

        Section 7.8.    Intentionally Omitted.    

        Section 7.9.    Transactions with Affiliates.    Neither Borrower nor
any of its Subsidiaries will engage in any material transaction with any of its
Affiliates on terms which are less favorable to it than those which would have
been obtainable at the time in arm's-length dealing with Persons other than such
Affiliates, provided that such restriction shall not apply to transactions among
Borrower and its Subsidiaries.

46

--------------------------------------------------------------------------------


        Section 7.10.    Prohibited Contracts.    Except as expressly provided
for in the Loan Documents, no Restricted Person will, directly or indirectly,
enter into, create, or otherwise allow to exist any contract that restricts or
other consensual restriction on, the ability of any Subsidiary of Borrower to:
(a) pay dividends or make other Distributions to Borrower, (b) to redeem Equity
held in it by Borrower, (c) to repay loans and other Indebtedness owing by it to
Borrower, (d) to transfer any of its assets to Borrower, or (e) make loans or
advances to Borrower or any of its Subsidiaries. No Restricted Person will
enter, or permit the entry by any Restricted Person into, any contract, lease,
or amendment that releases, qualifies, limits, makes contingent or otherwise
materially detrimentally affects the rights and benefits of Administrative Agent
or any Lender under or acquired pursuant to any Security Documents. No ERISA
Affiliate will incur any obligation to contribute to any "multiemployer plan" as
defined in Section 4001 of ERISA, except in the ordinary course of business for
employees subject to collective bargaining agreements.

        Section 7.11.    Financial Covenants.    

        (a)    Debt Service Coverage Ratio.    The Borrower will not permit the
ratio of (i) the Consolidated EBITDA of Borrower for the four Fiscal Quarter
period most recently ended, to (ii) the sum of (A) the Consolidated Interest
Expense of Borrower for the four Fiscal Quarter period most recently ended, plus
(B) Scheduled Principal Amortization of Long Term Debt of Borrower for the four
Fiscal Quarter period most recently ended, to be less than 2.50 to 1.0. For
purposes of the foregoing sentence, Consolidated Interest Expense and Scheduled
Principal Amortization of Long Term Debt shall be determined (i) as of March 31,
2004 by calculating such amounts for the Fiscal Quarter then ended and
multiplying by four; (ii) as of June 30, 2004 by calculating such amounts for
the two Fiscal Quarters then ended and multiplying by two; (iii) as of
September 30, 2004 by calculating such amounts for the three Fiscal Quarters
then ended and multiplying by 1.3333; and (iv) on the last day of each Fiscal
Quarter thereafter by calculating such amounts for the four Fiscal Quarters then
ended.

        (b)    Minimum Tangible Net Worth.    The Borrower will not permit its
Consolidated Tangible Net Worth to be less than the sum of (i) $75,362,000, plus
(ii) seventy-five percent (75%) of its Consolidated Net Income earned from
October 1, 2003 through the last day of the most recently ended Fiscal Quarter,
plus (iii) 100% of the net proceeds of any offering, sale, or other transfer of
any Equity of any kind of the Borrower or any Subsidiary (other than to the
Borrower or another Subsidiary).

        (c)    Consolidated Total Indebtedness Ratio.    The Borrower will not
permit the ratio of its Consolidated Total Indebtedness to its Consolidated
EBITDA, to be greater than 2.0 to 1.0.

        Section 7.12.    Indemnity Agreement.    Borrower will not and will not
permit any Restricted Person to, directly or indirectly, change, amend, or
otherwise modify the terms of the Indemnity Agreement if such change, amendment
or modification could reasonably be expected to adversely affect a Lender Party,
except that a Restricted Person which has executed a Guaranty and such other
documentation as may be required by the Administrative Agent, may become an
additional "Principal" and "Indemnitor" (as those terms are defined in the
Indemnity Agreement) under the Indemnity Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

47

--------------------------------------------------------------------------------


ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES


        Section 8.1.    Events of Default.    Each of the following events
constitutes an Event of Default under this Agreement:

        (a)   Any Restricted Person fails to pay any principal component of any
Obligation when due and payable

        (b)   Any Restricted Person fails to pay any payment of interest or fees
on the date which such payment is due and such failure continues for a period of
three (3) days;

        (c)   Any Restricted Person fails to pay any Obligation (other than the
Obligations in subsection (a) above) within three Business Days after the same
becomes due and payable, whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise;

        (d)   Any "default" or "event of default" occurs under any Loan Document
which defines either such term, and the same is not remedied within the
applicable period of grace (if any) provided in such Loan Document;

        (e)   Any Restricted Person fails to duly observe, perform or comply
with any covenant, agreement or provision of Article VI and such failure
continues for a period for a period of thirty (30) days;

        (f)    Any Restricted Person fails to duly observe, perform or comply
with any covenant, agreement or provision of Article VII;

        (g)   Any Restricted Person fails (other than as referred to in
subsections (a), (b), (c) or (d) above) to duly observe, perform or comply with
any covenant, agreement, condition or provision of any Loan Document, and such
failure remains unremedied for a period of thirty (30) days after notice of such
failure is given by Administrative Agent to Borrower;

        (h)   Any representation or warranty previously, presently or hereafter
made in writing by or on behalf of any Restricted Person in connection with any
Loan Document shall prove to have been false or incorrect in any material
respect on any date on or as of which made, or any Loan Document at any time
ceases to be valid, binding and enforceable as warranted in Section 5.5 for any
reason other than its release or subordination by Administrative Agent;

        (i)    Any Restricted Person (i) fails to pay any portion, when such
portion is due, of any of its Indebtedness in excess of $2,500,000, or
(ii) breaches or defaults in the performance of any agreement or instrument by
which any such Indebtedness is issued, evidenced, governed, or secured, and any
such failure, breach or default continues beyond any applicable period of grace
provided therefor;

        (j)    Either (i) any "accumulated funding deficiency" (as defined in
Section 412(a) of the Internal Revenue Code) in excess of $2,500,000 exists with
respect to any ERISA Plan, whether or not waived by the Secretary of the
Treasury or his delegate, or (ii) any Termination Event occurs with respect to
any ERISA Plan and the then current value of such ERISA Plan's benefit
liabilities exceeds the then current value of such ERISA Plan's assets available
for the payment of such benefit liabilities by more than $2,500,000 (or in the
case of a Termination Event involving the withdrawal of a substantial employer,
the withdrawing employer's proportionate share of such excess exceeds such
amount);

48

--------------------------------------------------------------------------------




        (k)   Any Restricted Person:

        (i)    suffers the entry against it of a judgment, decree or order for
relief by a Tribunal of competent jurisdiction in an involuntary proceeding
commenced under any applicable bankruptcy, insolvency or other similar Law of
any jurisdiction now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended, or has any such proceeding commenced against
it which remains undismissed for a period of sixty days; or

        (ii)   commences a voluntary case under any applicable bankruptcy,
insolvency or similar Law now or hereafter in effect, including the federal
Bankruptcy Code, as from time to time amended; or applies for or consents to the
entry of an order for relief in an involuntary case under any such Law; or makes
a general assignment for the benefit of creditors; or fails generally to pay (or
admits in writing its inability to pay) its debts as such debts become due; or
takes corporate or other action to authorize any of the foregoing; or

        (iii)  suffers the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
all or a substantial part of its assets or of any part of the Collateral in a
proceeding brought against or initiated by it, and such appointment or taking
possession is neither made ineffective nor discharged within sixty days after
the making thereof, or such appointment or taking possession is at any time
consented to, requested by, or acquiesced to by it; or

        (iv)  suffers the entry against it of a final judgment for the payment
of money in excess of $2,500,000 (not covered by insurance satisfactory to
Administrative Agent in its reasonable discretion), unless the same is
discharged within forty-five days after the date of entry thereof or an appeal
or appropriate proceeding for review thereof is taken within such period and a
stay of execution pending such appeal is obtained; or

        (v)   suffers a writ or warrant of attachment or any similar process to
be issued by any Tribunal against all or any substantial part of its assets or
any part of the Collateral, and such writ or warrant of attachment or any
similar process is not stayed or released within forty-five days after the entry
or levy thereof or after any stay is vacated or set aside;

        (l)    Any Change of Control occurs;

        (m)  Any Material Adverse Change occurs;

        (n)   The occurrence of an Event of Default under the Indemnity
Agreement or any other document to which any Restricted Person and the Surety
are both parties.

49

--------------------------------------------------------------------------------




Upon the occurrence of an Event of Default described in subsection (j)(i),
(j)(ii) or (j)(iii) of this section with respect to Borrower, all of the
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement. Upon any such acceleration, any obligation
of any Lender and any obligation of LC Issuer to issue Letters of Credit
hereunder to make any further Loans shall be permanently terminated. During the
continuance of any other Event of Default, Administrative Agent at any time and
from time to time may (and upon written instructions from Required Lenders,
Administrative Agent shall), without notice to Borrower or any other Restricted
Person, do either or both of the following: (1) terminate any obligation of
Lenders to make Loans hereunder, and any obligation of LC Issuer to issue
Letters of Credit hereunder, and (2) declare any or all of the Obligations
immediately due and payable, and all such Obligations shall thereupon be
immediately due and payable, without demand, presentment, notice of demand or of
dishonor and nonpayment, protest, notice of protest, notice of intention to
accelerate, declaration or notice of acceleration, or any other notice or
declaration of any kind, all of which are hereby expressly waived by Borrower
and each Restricted Person who at any time ratifies or approves this Agreement.

        Section 8.2.    Remedies.    If any Event of Default shall occur and be
continuing, each Lender Party may terminate its Revolving Loan Commitment and
protect and enforce its rights under the Loan Documents by any appropriate
proceedings, including proceedings for specific performance of any covenant or
agreement contained in any Loan Document, and each Lender Party may enforce the
payment of any Obligations due it or enforce any other legal or equitable right
which it may have. All rights, remedies and powers conferred upon Lender Parties
under the Loan Documents shall be deemed cumulative and not exclusive of any
other rights, remedies or powers available under the Loan Documents or at Law or
in equity.

        Section 8.3.    Application of Proceeds after Acceleration.    Except as
otherwise provided in the Security Documents with respect to application of
proceeds to any reimbursements due Administrative Agent thereunder and to the
Hedging Obligations, if Administrative Agent collects or receives money on
account of the Obligations after the acceleration of the Obligations as provided
in Section 8.1, Administrative Agent shall distribute all money so collected or
received:

        (a)   first to any reimbursements due Administrative Agent hereunder;
and

        (b)   then ratably to the payment or cash-collateralization of the
Obligations (and among the outstanding Obligations in the manner provided in
Section 3.1).

Administrative Agent shall have no responsibility to determine the existence or
amount of Lender Hedging Obligations and may reserve from the application of
amounts under this Section amounts distributable in respect of Lender Hedging
Obligations until it has received evidence satisfactory to it of the existence
and amount of such Lender Hedging Obligations.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

50

--------------------------------------------------------------------------------




ARTICLE IX

ADMINISTRATIVE AGENT


        Section 9.1.    Appointment and Authority.    Each Lender Party hereby
irrevocably authorizes Administrative Agent, and Administrative Agent hereby
undertakes, to receive payments of principal, interest and other amounts due
hereunder as specified herein and to take all other actions and to exercise such
powers under the Loan Documents as are specifically delegated to Administrative
Agent by the terms hereof or thereof, together with all other powers reasonably
incidental thereto. The relationship of Administrative Agent to the other Lender
Parties is only that of one commercial lender acting as Administrative Agent for
others, and nothing in the Loan Documents shall be construed to constitute
Administrative Agent a trustee or other fiduciary for any Lender Party or any
holder of any participation in a Note nor to impose on Administrative Agent
duties and obligations other than those expressly provided for in the Loan
Documents. With respect to any matters not expressly provided for in the Loan
Documents and any matters which the Loan Documents place within the discretion
of Administrative Agent, Administrative Agent shall not be required to exercise
any discretion or take any action, and it may request instructions from Lenders
with respect to any such matter, in which case it shall be required to act or to
refrain from acting (and shall be fully protected and free from liability to all
Lender Parties in so acting or refraining from acting) upon the instructions of
Required Lenders (including itself), provided, however, that Administrative
Agent shall not be required to take any action which exposes it to a risk of
personal liability that it considers unreasonable or which is contrary to the
Loan Documents or to applicable Law.

        Section 9.2.    Exculpation, Administrative Agent's Reliance,
Etc.    Neither Administrative Agent nor any of its directors, officers,
Administrative Agents, attorneys, or employees shall be liable for any action
taken or omitted to be taken by any of them under or in connection with the Loan
Documents, including their negligence of any kind, except that each shall be
liable for its own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Administrative Agent (a) may treat the Person whose
name is set forth on the Register as the holder of any Obligation as the holder
thereof until Administrative Agent receives written notice of the assignment or
transfer thereof in accordance with this Agreement, signed by such Person and in
the form required under Section 10.5(c) payee and in form satisfactory to
Administrative Agent; (b) may consult with legal counsel (including counsel for
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any other Lender and shall not be
responsible to any other Lender Party for any statements, warranties or
representations made in or in connection with the Loan Documents; (d) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of the Loan Documents on the part of
any Restricted Person or to inspect the property (including the books and
records) of any Restricted Person; (e) shall not be responsible to any other
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any instrument or document
furnished in connection therewith; (f) may rely upon the representations and
warranties of each Restricted Person or Lender Party in exercising its powers
hereunder; and (g) shall incur no liability under or in respect of the Loan
Documents by acting upon any notice, consent, certificate or other instrument or
writing (including any facsimile, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper Person or Persons.

51

--------------------------------------------------------------------------------


        Section 9.3.    Credit Decisions.    Each Lender Party acknowledges that
it has, independently and without reliance upon any other Lender Party, made its
own analysis of Borrower and the transactions contemplated hereby and its own
independent decision to enter into this Agreement and the other Loan Documents.
Each Lender Party also acknowledges that it will, independently and without
reliance upon any other Lender Party and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents.

        Section 9.4.    Indemnification.    Each Lender agrees to indemnify
Administrative Agent (to the extent not reimbursed by Borrower within ten
(10) days after demand) from and against such Lender's Percentage Share of any
and all liabilities, obligations, claims, losses, damages, penalties, fines,
actions, judgments, suits, settlements, costs, expenses or disbursements
(including reasonable fees of attorneys, accountants, experts and advisors) of
any kind or nature whatsoever (in this section collectively called "liabilities
and costs") which to any extent (in whole or in part) may be imposed on,
incurred by, or asserted against Administrative Agent growing out of, resulting
from or in any other way associated with any of the Collateral, the Loan
Documents and the transactions and events (including the enforcement thereof) at
any time associated therewith or contemplated therein (whether arising in
contract or in tort and otherwise and including any violation or noncompliance
with any Environmental Laws by any Person or any liabilities or duties of any
Person with respect to Hazardous Materials found in or released into the
environment).

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY ADMINISTRATIVE AGENT,

provided only that no Lender shall be obligated under this section to indemnify
Administrative Agent for that portion, if any, of any liabilities and costs
which is proximately caused by Administrative Agent's own individual gross
negligence or willful misconduct, as determined in a final judgment. Cumulative
of the foregoing, each Lender agrees to reimburse Administrative Agent promptly
upon demand for such Lender's Percentage Share of any costs and expenses to be
paid to Administrative Agent by Borrower under Section 10.4(a) to the extent
that Administrative Agent is not timely reimbursed for such expenses by Borrower
as provided in such section. As used in this section the term "Administrative
Agent" shall refer not only to the Person designated as such in Section 1.1 but
also to each director, officer, Administrative Agent, attorney, employee,
representative and Affiliate of such Person.

        Section 9.5.    Rights as Lender.    In its capacity as a Lender,
Administrative Agent shall have the same rights and obligations as any Lender
and may exercise such rights as though it were not Administrative Agent.
Administrative Agent may accept deposits from, lend money to, act as trustee
under indentures of, and generally engage in any kind of business with any
Restricted Person or their Affiliates, all as if it were not Administrative
Agent hereunder and without any duty to account therefor to any other Lender.

52

--------------------------------------------------------------------------------


        Section 9.6.    Sharing of Set-Offs and Other Payments.    Each Lender
Party agrees that if it shall, whether through the exercise of rights under
Security Documents or rights of banker's lien, set off, or counterclaim against
Borrower or otherwise, obtain payment of a portion of the aggregate Obligations
owed to it which, taking into account all distributions made by Administrative
Agent under Section 3.1, causes such Lender Party to have received more than it
would have received had such payment been received by Administrative Agent and
distributed pursuant to Section 3.1, then (a) it shall be deemed to have
simultaneously purchased and shall be obligated to purchase interests in the
Obligations as necessary to cause all Lender Parties to share all payments as
provided for in Section 3.1, and (b) such other adjustments shall be made from
time to time as shall be equitable to ensure that Administrative Agent and all
Lender Parties share all payments of Obligations as provided in Section 3.1;
provided, however, that nothing herein contained shall in any way affect the
right of any Lender Party to obtain payment (whether by exercise of rights of
banker's lien, set-off or counterclaim or otherwise) of indebtedness other than
the Obligations. Borrower expressly consents to the foregoing arrangements and
agrees that any holder of any such interest or other participation in the
Obligations, whether or not acquired pursuant to the foregoing arrangements, may
to the fullest extent permitted by Law exercise any and all rights of banker's
lien, set-off, or counterclaim as fully as if such holder were a holder of the
Obligations in the amount of such interest or other participation. If all or any
part of any funds transferred pursuant to this section is thereafter recovered
from the seller under this section which received the same, the purchase
provided for in this section shall be deemed to have been rescinded to the
extent of such recovery, together with interest, if any, if interest is required
pursuant to the order of a Tribunal order to be paid on account of the
possession of such funds prior to such recovery.

        Section 9.7.    Investments.    Whenever Administrative Agent in good
faith determines that it is uncertain about how to distribute to Lender Parties
any funds which it has received, or whenever Administrative Agent in good faith
determines that there is any dispute among Lender Parties about how such funds
should be distributed, Administrative Agent may choose to defer distribution of
the funds which are the subject of such uncertainty or dispute. If
Administrative Agent in good faith believes that the uncertainty or dispute will
not be promptly resolved, or if Administrative Agent is otherwise required to
invest funds pending distribution to Lender Parties, Administrative Agent shall
invest such funds pending distribution; all interest on any such Investment
shall be distributed upon the distribution of such Investment and in the same
proportion and to the same Persons as such Investment. All monies received by
Administrative Agent for distribution to Lender Parties (other than to the
Person who is Administrative Agent in its separate capacity as a Lender Party)
shall be held by Administrative Agent pending such distribution solely as
Administrative Agent for such Lender Parties, and Administrative Agent shall
have no equitable title to any portion thereof.

        Section 9.8.    Benefit of Article IX.    The provisions of this Article
(other than the following Section 9.9) are intended solely for the benefit of
Lender Parties, and no Restricted Person shall be entitled to rely on any such
provision or assert any such provision in a claim or defense against any Lender.
Lender Parties may waive or amend such provisions as they desire without any
notice to or consent of Borrower or any Restricted Person.

53

--------------------------------------------------------------------------------


        Section 9.9.    Resignation.    Administrative Agent may resign at any
time by giving written notice thereof to Lenders and Borrower. Each such notice
shall set forth the date of such resignation. Upon any such resignation,
Required Lenders shall have the right to appoint (with, unless an Event of
Default shall have occurred and be continuing, the consent of Borrower, such
consent not to be unreasonably withheld or delayed) a successor Administrative
Agent. A successor must be appointed for any retiring Administrative Agent, and
such Administrative Agent's resignation shall become effective when such
successor accepts such appointment. If, within thirty days after the date of the
retiring Administrative Agent's resignation, no successor Administrative Agent
has been appointed and has accepted such appointment, then the retiring
Administrative Agent may appoint (with, unless an Event of Default shall have
occurred and be continuing, the consent of Borrower, such consent not to be
unreasonably withheld or delayed) a successor Administrative Agent, which shall
be a commercial bank organized or licensed to conduct a banking or trust
business under the Laws of the United States of America or of any state thereof.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. After any retiring Administrative Agent's resignation hereunder
the provisions of this Article IX shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.

        Section 9.10.    Notice of Default.    Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default and stating that
such notice is a "notice of default." Administrative Agent will notify Lenders
of its receipt of any such notice. Administrative Agent shall take such action
with respect to such Default as may be directed by Required Lenders in
accordance with Article VIII; provided, however, that unless and until
Administrative Agent has received any such direction, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable or in the best
interest of Lenders.

        Section 9.11.    Co-Administrative Agents.    The Parties identified on
the facing page of this Agreement as "Arranger", and "Documentation Agent",
respectively, have no right, power, obligation, liability, responsibility, or
duty under the Loan Documents in such capacities. Without limiting the
foregoing, the Parties so identified as "Arranger", and "Documentation Agent",
respectively, shall not have and shall not be deemed to have any fiduciary
relationship with any other Lender. Each Lender acknowledges that it has not
relied, and will not rely, on taking or not taking action hereunder.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

54

--------------------------------------------------------------------------------


ARTICLE X

MISCELLANEOUS


        Section 10.1.    Waivers and Amendments; Acknowledgments.    

        (a)    Waivers and Amendments.    No failure or delay (whether by course
of conduct or otherwise) by any Lender in exercising any right, power or remedy
which such Lender Party may have under any of the Loan Documents shall operate
as a waiver thereof or of any other right, power or remedy, nor shall any single
or partial exercise by any Lender Party of any such right, power or remedy
preclude any other or further exercise thereof or of any other right, power or
remedy. No waiver of any provision of any Loan Document and no consent to any
departure therefrom shall ever be effective unless it is in writing and signed
as provided below in this section, and then such waiver or consent shall be
effective only in the specific instances and for the purposes for which given
and to the extent specified in such writing. No notice to or demand on any
Restricted Person shall in any case of itself entitle any Restricted Person to
any other or further notice or demand in similar or other circumstances. This
Agreement and the other Loan Documents set forth the entire understanding
between the parties hereto with respect to the transactions contemplated herein
and therein and supersede all prior discussions and understandings with respect
to the subject matter hereof and thereof, and no waiver, consent, release,
modification or amendment of or supplement to this Agreement or the other Loan
Documents shall be valid or effective against any party hereto unless the same
is in writing and signed by (i) if such party is Borrower, by Borrower, (ii) if
such party is Administrative Agent or LC Issuer, by such party, and (iii) if
such party is a Lender, by such Lender or by Administrative Agent on behalf of
Lenders with the written consent of Required Lenders (which consent has already
been given as to the termination of the Loan Documents as provided in
Section 10.9). Notwithstanding the foregoing or anything to the contrary herein,
Administrative Agent shall not, without the prior consent of each individual
Lender, execute and deliver on behalf of such Lender any waiver or amendment
which would: (1) waive any of the conditions specified in Article IV (provided
that Administrative Agent may in its discretion withdraw any request it has made
under Section 4.2), (2) increase the maximum amount which such Lender is
committed hereunder to lend, (3) reduce any fees payable to such Lender
hereunder, or the principal of, or interest on, either of such Lender's Notes,
(4) extend the Maturity Date, or postpone any date fixed for any payment of any
such fees, principal or interest, (5) amend the definition herein of "Required
Lenders" or otherwise change the aggregate amount of Percentage Shares which is
required for Administrative Agent, Lenders or any of them to take any particular
action under the Loan Documents, (6) release Borrower from its obligation to pay
such Lender's Obligations or any Guarantor (other than a Guarantor which ceases
to be a Subsidiary pursuant to a sale or other disposition permitted by the Loan
Documents) from its guaranty of such payment or (7) release all or substantially
all of the any Collateral, except for such releases relating to sales or
dispositions of property permitted by the Loan Documents, or (8) amend this
Section 10.1(a). Notwithstanding the foregoing or anything to the contrary
herein, Administrative Agent shall not, without the prior consent of each
individual Lender affected thereby (or, as applicable, an Affiliate of such
Lender), execute and deliver any waiver or amendment to any Loan Document which
would (i) cause an obligation under any outstanding Hedging Contract owing to
such Lender (or its Affiliate) that, prior to such waiver or amendment,
constituted a "Lender Hedging Obligation" to cease to be a "Lender Hedging
Obligation" or (ii) cause the priority of the Lien securing such obligation or
the priority of payment with respect to such obligation in connection with the
exercise of remedies under such Loan Document to be subordinate in any manner to
the Obligations (other than expense reimbursements, expenses of enforcement, and
other similar obligations owing under the Loan Documents).

55

--------------------------------------------------------------------------------


        (b)    Acknowledgments and Admissions.    Borrower hereby represents,
warrants, acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) it has made an independent decision to enter into this Agreement and
the other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Administrative Agent or any
Lender, whether written, oral or implicit, other than as expressly set out in
this Agreement or in another Loan Document delivered on or after the date
hereof, (iii) there are no representations, warranties, covenants, undertakings
or agreements by any Lender as to the Loan Documents except as expressly set out
in this Agreement or in another Loan Document delivered on or after the date
hereof, (iv) no Lender has any fiduciary obligation toward Borrower with respect
to any Loan Document or the transactions contemplated thereby, (v) the
relationship pursuant to the Loan Documents between Borrower and the other
Restricted Persons, on one hand, and each Lender, on the other hand, is and
shall be solely that of debtor and creditor, respectively, provided that, solely
for purposes of Section 10.5(f), Administrative Agent shall act as
Administrative Agent of Borrower in maintaining the Register as set forth
therein, (vi) no partnership or joint venture exists with respect to the Loan
Documents between any Restricted Person and any Lender, (vii) Administrative
Agent is not Borrower's Administrative Agent, but Administrative Agent for
Lenders, provided that, solely for purposes of Section 10.5(f), Administrative
Agent shall act as Administrative Agent of Borrower in maintaining the Register
as set forth therein, (viii) should an Event of Default or Default occur or
exist, each Lender will determine in its sole discretion and for its own reasons
what remedies and actions it will or will not exercise or take at that time
subject to the terms of this Agreement, (ix) without limiting any of the
foregoing, Borrower is not relying upon any representation or covenant by any
Lender, or any representative thereof, and no such representation or covenant
has been made, that any Lender will, at the time of an Event of Default or
Default, or at any other time, waive, negotiate, discuss, or take or refrain
from taking any action permitted under the Loan Documents with respect to any
such Event of Default or Default or any other provision of the Loan Documents,
and (x) all Lender Parties have relied upon the truthfulness of the
acknowledgments in this section in deciding to execute and deliver this
Agreement and to become obligated hereunder.

        (c)    Joint Acknowledgment.    THIS WRITTEN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

        THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

56

--------------------------------------------------------------------------------


        Section 10.2.    Survival of Agreements; Cumulative Nature.    Except
for representations and warranties given as of a specified date, all of
Restricted Persons' various representations, warranties, covenants and
agreements in the Loan Documents shall survive the execution and delivery of
this Agreement and the other Loan Documents and the performance hereof and
thereof, including the making or granting of the Loans and the delivery of the
Notes and the other Loan Documents, and shall further survive until all of the
Obligations are paid in full to each Lender Party and all of Lender Parties'
obligations to Borrower are terminated. All statements and agreements contained
in any certificate or other instrument delivered by any Restricted Person to any
Lender Party under any Loan Document shall be deemed representations and
warranties by Borrower or agreements and covenants of Borrower under this
Agreement. The representations, warranties, indemnities, and covenants made by
Restricted Persons in the Loan Documents, and the rights, powers, and privileges
granted to Lender Parties in the Loan Documents, are cumulative, and, except for
expressly specified waivers and consents, no Loan Document shall be construed in
the context of another to diminish, nullify, or otherwise reduce the benefit to
any Lender Party of any such representation, warranty, indemnity, covenant,
right, power or privilege. In particular and without limitation, no exception
set out in this Agreement to any representation, warranty, indemnity, or
covenant herein contained shall apply to any similar representation, warranty,
indemnity, or covenant contained in any other Loan Document, unless the Loan
Documents shall expressly provide that such exception shall apply to such
similar representation, warranty, indemnity, or covenant.

        Section 10.3.    Notices.    All notices, requests, consents, demands
and other communications required or permitted under any Loan Document shall be
in writing, unless otherwise specifically provided in such Loan Document
(provided that Administrative Agent may give telephonic notices to the other
Lender Parties), and shall be deemed sufficiently given or furnished if
delivered by personal delivery, by facsimile or other electronic transmission,
by delivery service with proof of delivery, or by registered or certified United
States mail, postage prepaid, to Borrower and Restricted Persons at the address
of Borrower specified on the signature pages hereto and to each Lender Party at
its address specified on the signature pages hereto (unless changed by similar
notice in writing given by the particular Person whose address is to be
changed). Any such notice or communication shall be deemed to have been given
(a) in the case of personal delivery or delivery service, as of the date of
first attempted delivery during normal business hours at the address provided
herein, (b) in the case of facsimile or other electronic transmission, upon
receipt, or (c) in the case of registered or certified United States mail, three
days after deposit in the mail; provided, however, that no Borrowing Notice
shall become effective until actually received by Administrative Agent.

        Section 10.4.    Payment of Expenses; Indemnity.    

        (a)    Payment of Expenses.    Whether or not the transactions
contemplated by this Agreement are consummated, Borrower will promptly (and in
any event, within thirty (30) days after any invoice or other statement or
notice) pay: (i) all transfer, stamp, mortgage, documentary or other similar
taxes, assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any of the other Loan Documents or any other
document or transaction referred to herein or therein, (ii) all reasonable costs
and expenses incurred by or on behalf of Administrative Agent (including without
limitation reasonable attorneys' fees, travel costs and miscellaneous expenses),
but excluding consultants fees other than in connection with an annual field
audit permitted below, in connection with (1) the negotiation, preparation,
execution and delivery of the Loan Documents, and any and all consents, waivers
or other documents or instruments relating thereto, (2) the filing, recording,
refiling and re-recording of any Loan Documents and any other documents or
instruments or further assurances required to be filed or recorded or refiled or
re-recorded by the terms of any Loan Document, (3) the borrowings hereunder and
other action reasonably required in the course of administration hereof,
(4) monitoring or confirming (or preparation or negotiation of any document
related to) any Restricted Person's compliance with any covenants or conditions
contained in this

57

--------------------------------------------------------------------------------


Agreement or in any Loan Document, and (iii) all reasonable costs and expenses
incurred by the Administrative Agent on behalf of any Lender Party (including
without limitation reasonable attorneys' fees, reasonable consultants' fees and
reasonable accounting fees) in connection with the conduct of an annual field
audit, the preservation of any rights under the Loan Documents or the defense or
enforcement of any of the Loan Documents (including this section), any attempt
to cure any breach thereunder by any Restricted Person, or the defense of any
Lender Party's exercise of its rights thereunder. In addition to the foregoing,
until all Obligations have been paid in full, Borrower will also pay or
reimburse Administrative Agent for all reasonable out-of-pocket costs and
expenses of Administrative Agent or its agents or employees in connection with
the continuing administration of the Loans and the related due diligence of
Administrative Agent, including travel and miscellaneous expenses and reasonable
fees and expenses of Administrative Agent's outside counsel and consultants
engaged in connection with the Loan Documents.

        (b)    Indemnity.    Borrower agrees to indemnify each Lender Party,
upon demand, from and against any and all liabilities, obligations, broker's
fees, claims, losses, damages, penalties, fines, actions, judgments, suits,
settlements, costs, expenses or disbursements (including reasonable fees of
attorneys, accountants, experts and advisors) of any kind or nature whatsoever
(in this section collectively called "liabilities and costs") which to any
extent (in whole or in part) may be imposed on, incurred by, or asserted against
such Lender Party growing out of, resulting from or in any other way associated
with any of the Collateral, the Loan Documents and the transactions and events
(including the enforcement or defense thereof) at any time associated therewith
or contemplated therein (whether arising in contract or in tort or otherwise).
Among other things, the foregoing indemnification covers all liabilities and
costs incurred by any Lender Party related to any breach of a Loan Document by a
Restricted Person, any bodily injury to any Person or damage to any Person's
property, or any violation or noncompliance with any Environmental Laws by any
Lender Party or any other Person or any liabilities or duties of any Lender
Party or any other Person with respect to Hazardous Materials found in or
released into the environment.

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY,

provided only that no Lender Party shall be entitled under this section to
receive indemnification for that portion, if any, of any liabilities and costs
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment. If any Person (including Borrower
or any of its Affiliates) ever alleges such gross negligence or willful
misconduct by any Lender Party, the indemnification provided for in this section
shall nonetheless be paid upon demand, subject to later adjustment or
reimbursement, until such time as a court of competent jurisdiction enters a
final judgment as to the extent and effect of the alleged gross negligence or
willful misconduct. As used in this section the term "Lender Party" shall refer
not only to each Person designated as such in Section 1.1 but also to each
director, officer, Administrative Agent, trustee, attorney, employee,
representative and Affiliate of or for such Person.

58

--------------------------------------------------------------------------------


        Section 10.5.    Joint and Several Liability; Parties in Interest;
Assignments.    

        (a)   All Obligations which are incurred by two or more Restricted
Persons shall be their joint and several obligations and liabilities. All
grants, covenants and agreements contained in the Loan Documents shall bind and
inure to the benefit of the parties thereto and their respective successors and
assigns; provided, however, that no Restricted Person may assign or transfer any
of its rights or delegate any of its duties or obligations under any Loan
Document without the prior consent of the Required Lenders. Neither Borrower nor
any Affiliates of Borrower shall directly or indirectly purchase or otherwise
retire any Obligations owed to any Lender nor will any Lender accept any offer
to do so, unless each Lender shall have received substantially the same offer
with respect to the same Percentage Share of the Obligations owed to it. If
Borrower or any Affiliate of Borrower at any time purchases some but less than
all of the Obligations owed to all Lender Parties, such purchaser shall not be
entitled to any rights of any Lender under the Loan Documents unless and until
Borrower or its Affiliates have purchased all of the Obligations.

        (b)   No Lender shall sell any participation interest in its commitment
hereunder or any of its rights under its Loans or under the Loan Documents to
any Person unless the agreement between such Lender and such participant at all
times provides: (i) that such participation exists only as a result of the
agreement between such participant and such Lender and that such transfer does
not give such participant any right to vote as a Lender or any other direct
claims or rights against any Person other than such Lender, (ii) that such
participant is not entitled to payment from any Restricted Person under Sections
3.2 through 3.8 of amounts in excess of those payable to such Lender under such
sections (determined without regard to the sale of such participation), and
(iii) unless such participant is an Affiliate of such Lender, that such
participant shall not be entitled to require such Lender to take any action
under any Loan Document or to obtain the consent of such participant prior to
taking any action under any Loan Document, except for actions which would
require the consent of all Lenders under subsection (a) of Section 10.1. No
Lender selling such a participation shall, as between the other parties hereto
and such Lender, be relieved of any of its obligations hereunder as a result of
the sale of such participation. Each Lender which sells any such participation
to any Person (other than an Affiliate of such Lender) shall give prompt notice
thereof to Administrative Agent and Borrower.

        (c)   Except for sales of participations under the immediately preceding
subsection, no Lender shall make any assignment or transfer of any kind of its
commitments or any of its rights under its Loans or under the Loan Documents,
except for assignments to an Eligible Transferee, and then only if such
assignment is made in accordance with the following requirements:

        (i)    Each such assignment shall apply to all Obligations owing to the
assignor Lender hereunder and to the unused portion of the assignor Lender's
commitments, so that after such assignment is made the assignor Lender shall
have a fixed (and not a varying) Percentage Share in its Loans and Notes and be
committed to make that Percentage Share of all future Loans, the assignee shall
have a fixed Percentage Share in such Loans and Notes and be committed to make
that Percentage Share of all future Loans, and, except in the case of an
assignment of the entire remaining amount of the assignor's Percentage Share of
the Revolving Loan Commitment, the Percentage Share of the Revolving Loan
Commitment of both the assignor and assignee shall equal or exceed $2,500,000.

59

--------------------------------------------------------------------------------

        (ii)   The parties to each such assignment shall execute and deliver to
Administrative Agent, for its acceptance and recording in the "Register" (as
defined below in this section), an Assignment and Acceptance in the form of
Exhibit 10.5, appropriately completed, together with the Note subject to such
assignment and a processing fee payable to Administrative Agent of $3,500. Upon
such execution, delivery, and payment and upon the satisfaction of the
conditions set out in such Assignment and Acceptance, then (1) Borrower shall
issue new Notes to such assignor and assignee upon return of the old Notes to
Borrower, and (2) as of the "Settlement Date" specified in such Assignment and
Acceptance the assignee thereunder shall be a party hereto and a Lender
hereunder and Administrative Agent shall thereupon deliver to Borrower and each
Lender a schedule showing the revised Percentage Shares of such assignor Lender
and such assignee Lender and the Percentage Shares of all other Lenders.

        (iii)  Each assignee Lender which is not a United States person (as such
term is defined in Section 7701(a)(30) of the Internal Revenue Code) for Federal
income tax purposes, shall (to the extent it has not already done so) provide
Administrative Agent and Borrower with the "Prescribed Forms" referred to in
Section 3.6(d).

        (iv)  Unless the assignee is an Affiliate of the assignor, such
assignment shall not be effective unless consented to in writing by
Administrative Agent and, unless an Event of Default shall have occurred and be
continuing, Borrower (such consent not to be unreasonably withheld or delayed).

        (d)   Nothing contained in this section shall prevent or prohibit any
Lender from assigning or pledging all or any portion of its Loans and Notes to
any Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any Operating Circular
issued by such Federal Reserve Bank; provided that no such assignment or pledge
shall relieve such Lender from its obligations hereunder.

        (e)   By executing and delivering an Assignment and Acceptance, each
assignee Lender thereunder will be confirming to and agreeing with Borrower,
Administrative Agent and each other Lender Party that such assignee understands
and agrees to the terms hereof, including Article IX hereof.

        (f)    Administrative Agent shall maintain a copy of each Assignment and
Acceptance and a register for the recordation of the names and addresses of
Lenders and the Percentage Shares of, and principal amount of the Loans owing
to, each Lender from time to time (in this section called the "Register"). The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrower and each Lender Party may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes. The Register shall be
available for inspection by Borrower or any Lender Party at any reasonable time
and from time to time upon reasonable prior notice. Administrative Agent shall
act as Administrative Agent of Borrower solely for purposes of maintaining the
Register as set forth in this Section 10.5(f).

        Section 10.6.    Confidentiality.    Each Lending Party agrees to keep
confidential any information furnished or made available to it by any Restricted
Person pursuant to this Agreement that is financial information, information in
connection with a proposed transaction, or information marked confidential;
provided that nothing herein shall prevent any Lending Party from disclosing
such information (a) to any other Lending Party or any Affiliate of any Lending
Party, or any officer, director, employee, Administrative Agent, attorney,
auditor, or advisor of any Lending Party or Affiliate of any Lending Party,
(b) to any other Person if reasonably incidental to the administration of the
credit facility provided herein, (c) as required by any Law, (d) upon the order
of any court or administrative agency, (e) upon the request or demand of any
Tribunal, (f) that is or becomes available to the public or that is or becomes
available to any Lending Party other than as a result of a disclosure by any
Lending Party prohibited by this Agreement, (g) to the extent necessary in
connection with the exercise of any right or remedy under this Agreement or any
other Loan Document, (h) subject to provisions substantially similar to those
contained in this section, to any actual or proposed participant

60

--------------------------------------------------------------------------------


or assignee or any actual or proposed contractual counterparty (or its advisors)
to any securitization, hedge, or other derivative transaction relating to the
parties' obligations hereunder, and (i) if it is otherwise available in the
public domain. Notwithstanding anything set forth herein to the contrary, each
party to this Agreement and each of its employees, representatives, and other
Administrative Agents is hereby expressly authorized to disclose the "tax
treatment" and "tax structure" (as those terms are defined in Treas. Reg. §§
1.6011-4(c)(8) and (9), respectively) of the transactions contemplated hereby
and all materials of any kind, including opinions or other tax analyses, that
have been provided to it by any other party relating to such tax treatment or
tax structure. Any Person required to maintain the confidentiality of
information described in this section shall be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord to
its own confidential information.

        Section 10.7.    Governing Law; Submission to Process.    Except to the
extent that the Law of another jurisdiction is expressly elected in a Loan
Document, the Loan Documents shall be deemed contracts and instruments made
under the Laws of the State of Texas and shall be construed and enforced in
accordance with and governed by the Laws of the State of Texas and the Laws of
the United States of America, without regard to principles of conflicts of law.
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
loan accounts and revolving tri-party accounts) does not apply to this Agreement
or to the Notes. Borrower hereby irrevocably submits itself and each other
Restricted Person to the exclusive jurisdiction of the state and federal courts
sitting in the State of Texas and agrees and consents that service of process
may be made upon it or any Restricted Person in any legal proceeding relating to
the Loan Documents or the Obligations by any means allowed under Texas or
federal law. Any legal proceeding arising out of or in any way related to any of
the Loan Documents shall be brought and litigated exclusively in the United
States District Court for the Southern District of Texas, Houston Division, to
the extent it has subject matter jurisdiction, and otherwise in the Texas
District Courts sitting in Harris County, Texas. The parties hereto hereby waive
and agree not to assert, by way of motion, as a defense or otherwise, that any
such proceeding is brought in an inconvenient forum or that the venue thereof is
improper, and further agree to a transfer of any such proceeding to a federal
court sitting in the State of Texas to the extent that it has subject matter
jurisdiction, and otherwise to a state court in Houston, Texas. In furtherance
thereof, Borrower and Lender Parties each hereby acknowledge and agree that it
was not inconvenient for them to negotiate and receive funding of the
transactions contemplated by this Agreement in such county and that it will be
neither inconvenient nor unfair to litigate or otherwise resolve any disputes or
claims in a court sitting in such county.

        Section 10.8.    Limitation on Interest.    Lender Parties, Restricted
Persons and any other parties to the Loan Documents intend to contract in strict
compliance with applicable usury Law from time to time in effect. In furtherance
thereof such Persons stipulate and agree that none of the terms and provisions
contained in the Loan Documents shall ever be construed to create a contract to
pay, for the use, forbearance or detention of money, interest in excess of the
maximum amount of interest permitted to be charged by applicable Law from time
to time in effect. Neither any Restricted Person nor any present or future
guarantors, endorsers, or other Persons hereafter becoming liable for payment of
any Obligation shall ever be liable for unearned interest thereon or shall ever
be required to pay interest thereon in excess of the maximum amount that may be
lawfully contracted for, charged, or received under applicable Law from time to
time in effect, and the provisions of this section shall control over all other
provisions of the Loan Documents which may be in conflict or apparent conflict
herewith. Lender Parties expressly disavow any intention to contract for,
charge, or collect excessive unearned interest or finance charges in the event
the maturity of any Obligation is accelerated. If (a) the maturity of any
Obligation is accelerated for any reason, (b) any Obligation is prepaid and as a
result any amounts held to constitute interest are determined to be in excess of
the legal maximum, or (c) any Lender or any other holder of any or all of the
Obligations shall otherwise collect moneys

61

--------------------------------------------------------------------------------


which are determined to constitute interest which would otherwise increase the
interest on any or all of the Obligations to an amount in excess of that
permitted to be charged by applicable Law then in effect, then all sums
determined to constitute interest in excess of such legal limit shall, without
penalty, be promptly applied to reduce the then outstanding principal of the
related Obligations or, at such Lender's or holder's option, promptly returned
to Borrower or the other payor thereof upon such determination. In determining
whether or not the interest paid or payable, under any specific circumstance,
exceeds the maximum amount permitted under applicable Law, Lender Parties and
Restricted Persons (and any other payors thereof) shall to the greatest extent
permitted under applicable Law, (i) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread the total amount of interest throughout the entire contemplated term of
the instruments evidencing the Obligations in accordance with the amounts
outstanding from time to time thereunder and the maximum legal rate of interest
from time to time in effect under applicable Law in order to lawfully contract
for, charge, or receive the maximum amount of interest permitted under
applicable Law. In the event applicable Law provides for an interest ceiling
under Chapter 303 of the Texas Finance Code (the "Texas Finance Code") as
amended, for that day, the ceiling shall be the "weekly ceiling" as defined in
the Texas Finance Code, provided that if any applicable Law permits greater
interest, the Law permitting the greatest interest shall apply. As used in this
section the term "applicable Law" means the Laws of the State of Texas or the
Laws of the United States of America, whichever Laws allow the greater interest,
as such Laws now exist or may be changed or amended or come into effect in the
future.

        Section 10.9.    Termination; Limited Survival.    In its sole and
absolute discretion Borrower may at any time that no Obligations are owing
(other than indemnity obligations and similar obligations that survive the
termination of this Agreement for which no notice of a claim has been received
by Borrower) elect in a written notice delivered to Administrative Agent to
terminate this Agreement. Upon receipt by Administrative Agent of such a notice,
if no Obligations are then owing, this Agreement and all other Loan Documents
shall thereupon be terminated and the parties thereto released from all
prospective obligations thereunder. Notwithstanding the foregoing or anything
herein to the contrary, any waivers or admissions made by any Restricted Person
in any Loan Document, any Obligations under Sections 3.2 through Section 3.6,
and any obligations which any Person may have to indemnify or reimburse any
Lender Party shall survive any termination of this Agreement or any other Loan
Document. At the request and expense of Borrower, Administrative Agent shall
prepare and execute all necessary instruments to reflect and effect such
termination of the Loan Documents. Administrative Agent is hereby authorized to
execute all such instruments on behalf of all Lenders, without the joinder of or
further action by any Lender.

        Section 10.10.    Severability.    If any term or provision of any Loan
Document shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable Law.

        Section 10.11.    Counterparts; Fax.    This Agreement may be separately
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same Agreement. This Agreement and the Loan Documents may
be validly executed and delivered by facsimile or other electronic transmission.

62

--------------------------------------------------------------------------------


        Section 10.12.    Intentionally Omitted.    

        Section 10.13.    Waiver of Jury Trial, Punitive Damages, etc.    Each
of the Borrower and each Lender Party hereby knowingly, voluntarily,
intentionally, and irrevocably (a) waives, to the maximum extent not prohibited
by Law, any right it may have to a trial by jury in respect of any litigation
based hereon, or directly or indirectly at any time arising out of, under or in
connection with the Loan Documents or any transaction contemplated thereby or
associated therewith, before or after maturity; (b) waives, to the maximum
extent not prohibited by Law, any right they may have to claim or recover in any
such litigation any "Special Damages", as defined below, (c) certifies that no
party hereto nor any representative or Administrative Agent or counsel for any
party hereto has represented, expressly or otherwise, or implied that such party
would not, in the event of litigation, seek to enforce the foregoing waivers,
and (d) acknowledges that it has been induced to enter into this Agreement, the
other Loan Documents and the transactions contemplated hereby and thereby by,
among other things, the mutual waivers and certifications contained in this
section. As used in this section, "Special Damages" includes all special,
consequential, exemplary, or punitive damages (regardless of how named), but
does not include any payments or funds which any party hereto has expressly
promised to pay or deliver to any other party hereto.

        Section 10.14.    Procedure for Increases and Addition of New
Lenders.    This Agreement permits certain increases in a Lender's Commitment
and the admission of new Lenders providing new commitments, none of which
require any consents or approvals from the other Lenders. Any amendment hereto
for such an increase or addition shall be in the form attached hereto as
Exhibit 10.14 and shall only require the written signatures of the
Administrative Agent, Borrower and the Lender(s) being added or increasing their
Commitment. In addition, within a reasonable time after the effective date of
any increase, the Administrative Agent shall, and is hereby authorized and
directed to, revise the Schedule 3.1 reflecting such increase and shall
distribute such revised Schedule to each of the Lenders and Borrower, whereupon
such revised Schedule 3.1 shall replace the old Schedule 3.1 and become part of
this Agreement. On the Business Day following any such increase, all outstanding
Base Rate Loans shall be reallocated among the Lenders (including any newly
added Lenders) in accordance with the Lenders' respective revised Percentage
Shares. Eurodollar Loans shall not be reallocated among the Lenders prior to the
expiration of the applicable Interest Period in effect at the time of any such
increase.

        Section 10.15.    Amendment and Restatement.    This Agreement amends
and restates in its entirety the Prior Credit Documents, and from and after the
date hereof, the terms and provisions of the Prior Credit Documents shall be
superseded by the terms and provisions of this Agreement. Borrower hereby agrees
that (i) the Prior Indebtedness, all accrued and unpaid interest thereon, and
all accrued and unpaid fees under the Prior Credit Documents shall be deemed to
be Indebtedness of Borrower outstanding under and governed by this Agreement and
(ii) all Liens securing the Prior Indebtedness shall continue in full force and
effect to secure the Secured Obligations.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

63

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement is executed as of the date first
written above.

        COMFORT SYSTEMS USA, INC.,
Borrower
 
 
 
 
By:
/s/  J. GORDON BEITTENMILLER      

--------------------------------------------------------------------------------

J. Gordon Beittenmiller
Executive Vice President and Chief Financial Officer
 
 
 
 
Address:
777 Post Oak Boulevard, Suite 500
Houston, Texas 77056
Attention: J. Gordon Beittenmiller
 
 
 
 
Telephone: (713) 830-9620
Fax: (713) 830-9646

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

64

--------------------------------------------------------------------------------


Term Loan Commitment:
 
$3,500,000
 
BANK OF TEXAS NA, Revolving Loan Commitment:   $14,000,000   Administrative
Agent and Lender Percentage Share:   35%      
 
 
 
 
By:
/s/  H. GALE SMITH, JR.      

--------------------------------------------------------------------------------

H. Gale Smith, Jr.
Senior Vice President
 
 
 
 
Address:
 
 
 
 
Bank of Texas NA
5 Houston Center
1401 McKinney, Suite 1650
Houston, Texas 77010
Attention: H. Gale Smith, Jr.
 
 
 
 
Telephone: (713) 289-5823
Fax: (713) 289-5825

65

--------------------------------------------------------------------------------


Term Loan Commitment:
 
$3,000,000
 
HIBERNIA NATIONAL BANK, Revolving Loan Commitment:   $12,000,000   Documentation
Agent, LC Issuer and Lender Percentage Share:   30%      
 
 
 
 
By:
/s/  MICHAEL MEISS      

--------------------------------------------------------------------------------

Michael Meiss
Senior Vice President
 
 
 
 
Address:
 
 
 
 
Hibernia National Bank
1800 Bering Drive, Suite 510
Houston, Texas 77057
Attention: Michael Meiss
 
 
 
 
Telephone: (713) 706-5420
Fax: (713) 706-5499
 
 
 
 
With a copy to:
Hibernia Southcoast Capital
909 Poydras Street, Suite 1000
New Orleans, Louisiana 70112
Attention: Troy Villafarra, CFA
 
 
 
 
Telephone: (504) 593-6126
Fax: (504) 593-6175

66

--------------------------------------------------------------------------------


Term Loan Commitment:
 
$2,000,000
 
BANK OF SCOTLAND, Revolving Loan Commitment:   $8,000,000   Lender Percentage
Share:   20%      
 
 
 
 
By:
/s/  JOSEPH FRATUS      

--------------------------------------------------------------------------------

Joseph Fratus
First Vice President
 
 
 
 
Address:
 
 
 
 
Bank of Scotland
565 Fifth Avenue
New York, New York 10017
Attention: Shirley Vargas
 
 
 
 
Telephone: (212) 450-0875
Fax: (212) 479-2807

67

--------------------------------------------------------------------------------


Term Loan Commitment:
 
$1,500,000
 
FirstCapital Bank, ssb Revolving Loan Commitment:   $6,000,000   Lender
Percentage Share:   15%      
 
 
 
 
By:
/s/  WILLIAM H. FOWLER      

--------------------------------------------------------------------------------

William H. Fowler
Senior Vice President
 
 
 
 
Address:
 
 
 
 
FirstCapital Bank, ssb
5433 Westheimer, Suite 100
Houston, Texas 77056
Attention: William H. Fowler
 
 
 
 
Telephone: (713) 386-2460
Fax: (713) 840-1332

68

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.17



TABLE OF CONTENTS
Schedules and Exhibits
AMENDED AND RESTATED CREDIT AGREEMENT
ARTICLE I—Definitions and References
ARTICLE II THE LOANS AND LETTERS OF CREDIT
ARTICLE III PAYMENTS TO LENDERS
ARTICLE IV CONDITIONS PRECEDENT TO LENDING
ARTICLE V REPRESENTATIONS AND WARRANTIES
ARTICLE VI AFFIRMATIVE COVENANTS OF BORROWER.
ARTICLE VII NEGATIVE COVENANTS OF BORROWER
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
ARTICLE IX ADMINISTRATIVE AGENT
ARTICLE X MISCELLANEOUS
